            Case: 1:20-cv-00851-TSB Doc #: 3 Filed: 10/30/20 Page: 1 of 72 PAGEID #: 440




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS


                               COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                              May 30, 2019 06:21 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                              Hamilton County, Ohio
                               CONFIRMATION 850051


            DAVID CONGER                                                     A 1902622
             vs.
        ASTRAZENECA
     PHARMACEUTICALS LP


  FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH JURY
                          DEMAND
                                        PAGES FILED: 71




                                                    EFR200




E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                                                                           John PAGEID
              Case: 1:20-cv-00851-TSB Doc #: 3 Filed: 10/30/20 Page: 2 of 72    D. Holschuh Jr.#:
                                                                                                (0019327)
                                                                                                  441
                                                                                     Brian P. O’Connor (0086646)
                                                                                   John D. Holschuh III (0095377)
                                                                                            Attorneys for Plaintiff


                                        COURT OF COMMON PLEAS
                                        HAMILTON COUNTY, OHIO



            This Document Relates To:

            DAVID CONGER
            886 South Nelson #40
            Wilmington, OH 45177

                                 Plaintiff,
                                                              CASE NO:
            vs.
                                                              Judge

            ASTRAZENECA PHARMACEUTICALS
            LP
            1800 Concord Pike                                 COMPLAINT WITH JURY
                                                              DEMAND ENDORSED HEREON
            Wilmington, Delaware 19850

            ASTRAZENECA LP
            1800 Concord Pike
            Wilmington, Delaware 19850

            MERCK & CO., INC. D/B/A MERCK,
            SHARP & DOHME CORPORATION
            One Merck Drive
            Whitehouse Station, New Jersey 08889

            PFIZER, INC.
            235 East 42nd Street
            New York, New York 10017

            THE PROCTER & GAMBLE COMPANY
            1 Procter & Gamble Plaza
            Cincinnati, Ohio 45202

            THE PROCTER & GAMBLE
            MANUFACTURING COMPANY
            3875 Reservoir Road
            Lima, Ohio 45801

                                 Defendants.




                                                          1


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                COMES
              Case:      NOW, Plaintiff(s),
                    1:20-cv-00851-TSB    DocDavid
                                              #: 3Conger, by and through
                                                   Filed: 10/30/20  Page:the undersigned
                                                                           3 of 72 PAGEIDcounsel, and
                                                                                             #: 442

           brings this Complaint against AstraZeneca Pharmaceuticals LP (“AZ Pharm”); AstraZeneca LP

           (“AZ LP”); Merck & Co., Inc. d/b/a Merck, Sharp & Dohme Corporation (“Merck”); Pfizer,

           Inc. (“Pfizer”); The Procter & Gamble Company (“P&G”); The Procter & Gamble

           Manufacturing Company (“PGM”), hereinafter collectively referred to as “Defendants” and for

           their Complaint and Jury Demand allege as follows:

                                           NATURE OF THE ACTION

                  1.      Plaintiff seeks compensatory and punitive damages, monetary restitution and all

           other available remedies as a result of injuries caused by Defendants’ defective pharmaceutical

           products. Plaintiff makes the following allegations based upon their personal knowledge and

           upon information and belief, as well as upon their attorneys’ investigative efforts to date,

           regarding Defendants’ prescription and over-the-counter Proton-Pump Inhibitor products

           (hereinafter together or individually, “the PPI Products” or “PPIs”).

                  2.      The Plaintiff herein does not relinquish the right to move to amend his individual

           claims to seek any additional claims as discovery proceeds and facts and other circumstances

           may warrant.

                  3.      As more particularly set forth herein, the plaintiff maintains that the PPI Products

           are defective in design, dangerous to human health, unfit and unsuitable to be advertised,

           marketed and sold in the United States, and lack proper warnings associated with their use.

                  4.      This is a personal injury action against Defendants and their affiliates,

           subsidiaries, alter-egos, and/or joint venturers who were responsible for designing, researching,

           developing, testing, manufacturing, packaging, labeling, marketing, promoting, distributing,

           and/or selling the PPI Products, including, but not limited to Nexium 24HR and Prilosec OTC.

                  5.      PPI Products are used to suppress the production of acid in order to reduce the

           risk of duodenal ulcer recurrence and NSAID-associated gastric ulcers as well as to treat



                                                            2


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           gastroesophageal reflux disease (“GERD”)
               Case: 1:20-cv-00851-TSB               and certain
                                            Doc #: 3 Filed:      pathological
                                                            10/30/20 Page: 4hypersecretory
                                                                              of 72 PAGEID conditions
                                                                                             #: 443

           including Zollinger-Ellison syndrome.

                                       PARTIES, JURISDICTION & VENUE

                   6.       Plaintiff, respectively, alleges an amount in controversy in excess of the minimal

           jurisdictional limits of this Court. The amount in controversy exceeds TWENTY- FIVE

           THOUSAND DOLLARS ($25,000.00), exclusive of interest and costs, the jurisdictional

           minimum of this Court.

              I.         PLAINTIFF

                   7.       Plaintiff, David Conger, resides in Wilmington, Ohio and resided in

           Wilmington, Ohio at all times relevant.

                         a. Plaintiff, David Conger ingested the following PPI products sold by the

                            Defendants from at least approximately January 2013 to August 2018: Nexium

                            24HR and Prilosec OTC.

                         b. As a direct and proximate result of Plaintiff’s use of the PPI(s), Nexium 24HR

                            and Prilosec OTC, Plaintiff has suffered and was treated for Acute Kidney Injury

                            (“AKI”), since approximately September 2016 and has suffered and was treated

                            for Chronic Kidney Disease (“CKD”) since approximately September 2016 with

                            related sequelae.

                   II.      DEFENDANTS

                   8.       AstraMerck, Inc. is and, at all relevant times to this action, has been a Delaware

           Corporation with its principal place of business at 725 Chesterbrook Blvd., Wayne, PA 19087.

                   9.       AstraMerck, Inc. was formed in November 1994 through a joint venture between

           Defendant Merck & Co. and Astra AB, a Swedish pharmaceutical company.




                                                              3


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                10. 1:20-cv-00851-TSB
              Case:    In and around 1998 AstraMerck,
                                        Doc #: 3 Filed:Inc. combined
                                                        10/30/20     with5 Astra
                                                                 Page:     of 72 USA LLC #:
                                                                                 PAGEID  to 444
                                                                                            form

           Astra Pharmaceuticals LP, a Delaware limited partnership and wholly owned subsidiary of

           Defendant AstraZeneca LP.

                  11.     Defendant AstraZeneca Pharmaceuticals LP (“AZ Pharm”) is and, at all times

           relevant to this action, has been a Delaware limited partnership having a principal place of

           business at 1800 Concord Pike, Wilmington, DE 19850.

                  12.     Defendant AstraZeneca LP (“AZ LP”) is, and at all times relevant to this action,

           has been a limited partnership organized under the laws of Delaware having a principal place

           of business in Delaware, whose ultimate parent company is AstraZeneca PLC.

                  13.     Defendants AZ Pharm and AZ LP are referred to collectively herein as “AZ

           Defendants.”

                  14.     Each of the AZ Defendants was the agent and employee of the other AZ

           Defendants and, in doing the things alleged, was acting within the course and scope of such

           agency and employment and with the other AZ Defendants’ actual and implied permission,

           consent, authorization and approval.

                  15.     The AZ Defendants, in collaboration amongst themselves, designed, tested,

           researched and developed the non-prescription over-the-counter Prilosec (omeprazole) and

           Nexium (esomeprazole) products.

                  16.     As a part of their business and at all relevant times, the AZ Defendants have

           been involved in the design, research, manufacture, testing, advertisement, promotion,

           marketing, sale and distribution of over-the-counter Prilosec and Nexium products.

                  17.     In 1982, the AZ Defendants entered a joint venture with Defendant Merck to

           design and develop the first proton pump inhibitor.

                  18.     The result of this joint-venture was the development of omeprazole, which was

           ultimately marketed and sold under the brand name Prilosec.



                                                           4


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                19. 1:20-cv-00851-TSB
              Case:    In September 1989,
                                      Doc the
                                          #: 3 FDA
                                               Filed: approved Prilosec6 of
                                                      10/30/20 Page:     for72healing
                                                                                PAGEIDof #:
                                                                                          erosive
                                                                                            445

           esophagitis, maintenance of healing erosive esophagitis and treatment of GERD.

                   20.    In an agreement reached in 1997, the AstraZeneca Defendants licensed to the

           Procter & Gamble Defendants the exclusive rights to market the over-the-counter version of

           Prilosec, known as Prilosec OTC, which was launched in September 2003.

                   21.    According to the agreement between the Procter & Gamble Defendants and the

           AstraZeneca Defendants, the AstraZeneca Defendants supply Prilosec OTC and the Procter &

           Gamble Defendants market and sell Prilosec OTC.

                   22.    In an agreement reached in December 1997, the AstraZeneca Defendants entered

           into a co-promotion agreement with the Procter & Gamble Defendants granting the Procter &

           Gamble Defendants the right to market Prilosec.

                   23.    According to the agreement between the Procter & Gamble Defendants and the

           AstraZeneca Defendants, the AstraZeneca Defendants supply Prilosec and the Procter &

           Gamble Defendants market and sell Prilosec.

                   24.    Pursuant to the terms of the co-promotion agreement, the Procter & Gamble

           Defendants marketed and sold Prilosec from at least December 8, 1997 through January 12,

           2001.

                   25.    Defendant AZ Pharm is the holder of approved NDA 019810 for Prilosec

           Delayed-Release Capsule Pellets and 022056 for Prilosec Delayed-Release Oral Suspension.

                   26.    Defendant AZ LP is the holder of NDAs 019810/S-1 – S-102 for Prilosec

           Delayed Release Capsules, 022056/S-1-S-019 for Prilosec delayed release oral suspension and

           021229/S-1-S-029 for Prilosec OTC delayed release tablets.

                   27.    The AZ Defendants manufacture and market each of these Prilosec formulations

           in the United States.

                   28.     In anticipation of the expiration of the patent for prescription Prilosec, the AZ

           Defendants launched an internal program called Operation Shark Fin for the purpose of

                                                            5


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           developing a second PPI ProductDoc
              Case: 1:20-cv-00851-TSB      in order to capitalize
                                               #: 3 Filed:        on the
                                                           10/30/20      market
                                                                      Page: 7 offor
                                                                                 72 PPI Products.
                                                                                     PAGEID       The
                                                                                              #: 446

           result of Operation Shark Fin was the development of Nexium (esomeprazole).

                  29.     In December 1999, Defendant AZ Pharm submitted its first NDA for a Nexium

           product, NDA 021153, to the FDA for approval to market Nexium in the United States.

                  30.     In December 2000, the FDA simultaneously approved Nexium, NDA 021153,

           and Nexium Delayed Release, NDA 021154, for healing of erosive esophagitis, maintenance

           of healing erosive esophagitis, treatment of symptomatic GERD and H. pylori eradication to

           reduce the risk of duodenal ulcer recurrence (as part of a triple therapy with amoxicillin and

           clarithromycin).

                  31.     Defendant AZ Pharm is also the holder of approved NDAs 021957 and 022010

           for Nexium Delayed-Release Oral Suspension, and NDAs 022101 and 021689 for Nexium

           Injection Solution.

                  32.     The AZ Defendants manufacture and market each of the aforementioned Nexium

           formulations in the United States.

                  33.     In 2003, the AZ Defendants spent $260 million alone in promoting and

           marketing Nexium products to American consumers, the largest amount spent on marketing a

           single brand of pharmaceutical to that date.

                  34.     The AZ Defendants have transacted and conducted business related to PPI

           products in each of the States and Territories of the United States.

                  35.     The AZ Defendants have derived substantial revenue from PPI Products used in

           each of the States and Territories of the United States. For example, in 2003 alone, sales of

           Nexium in the United States was $2.7 billion and world-wide was $3.9 billion.

                  36.     The AZ Defendants have expected or should have expected their acts to have

           consequences within each of the States and Territories of the United States, and derived

           substantial revenue from interstate commerce in each of the States and Territories of the United

           States related to PPIs.

                                                            6


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                37. 1:20-cv-00851-TSB
              Case:    Defendant MerckDoc
                                       & Co.
                                          #: 3 Inc.
                                               Filed:d/b/a Merck,
                                                       10/30/20   Sharp
                                                                Page:    &72
                                                                      8 of Dohme Corporation
                                                                             PAGEID #: 447

           (hereinafter “Defendant Merck”) is and, all times relevant to this action, has been a New Jersey

           corporation having a principal place of business at One Merck Drive, Whitehouse Station, New

           Jersey 08889.

                  38.      In 1982, Defendant Merck entered into an agreement with the AZ Defendants,

           under the terms of which Defendant Merck developed and marketed the AZ Defendants’

           products, including Nexium and Prilosec products, under a royalty-bearing license.

                  39.      In 1993, Merck’s total sales of the AstraZeneca Defendants’ products reached a

           level that triggered the first step in the establishment of a joint venture business (the “Joint

           Venture”) in which Defendant Merck and the AstraZeneca Defendants each owned a 50% share.

           This Joint Venture, formed in 1994, was called Astra Merck Inc. and was responsible for the

           sale of Prilosec and other of the AstraZeneca Defendants’ products.

                  40.      In 1997, the Procter & Gamble Defendants formed a strategic alliance with the

           Joint Venture to develop and market Prilosec OTC.

                  41.      Until 2014, Defendant Merck had a contractual and ownership interest in the

           Joint Venture. Through these interests, between 2009 and 2014, Defendant Merck earned at

           least $7 billion, based on the sales of prescription and over-the-counter formulations of Nexium

           and Prilosec.

                  42.      Defendant Merck currently has, and will continue to have until 2018, a financial

           interest in over-the-counter formulations of Nexium and Prilosec.

                  43.      As a part of their business and at all relevant times, Defendant Merck has been

           and is involved in the design, research, manufacture, testing, advertisement, promotion,

           marketing, sale and distribution of over-the-counter formulations of Prilosec and Nexium.

                  44.      In 1989, Defendant Merck sponsored the first NDA for a Prilosec product, NDA

           019810, which it submitted to the FDA for approval to market Prilosec. Under this NDA the

           following forms of Prilosec have been approved: Delayed-Release Capsule Pellets (20mg),

                                                            7


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           approved
              Case: on September 14, 1989;
                    1:20-cv-00851-TSB  DocDelayed-Release  Capsule
                                           #: 3 Filed: 10/30/20    Pellets
                                                                Page:      (10mg),
                                                                      9 of 72      approved
                                                                              PAGEID         on
                                                                                        #: 448

           October 5, 1995; and Delayed-Release Capsule Pellets (40mg) approved on January 15, 1998.

                     45.   Defendant Merck has also had a contractual, ownership and financial interest in

           Prilosec Delayed-Release Oral Suspension, NDA 022056.

                     46.   Defendant Merck, through the Joint Venture, also designed, researched,

           manufactured, tested, advertised, marketed, sold and distributed Nexium.

                     47.   Defendant Merck has had a contractual, ownership and financial interest in the

           following FDA approved forms of Nexium: Delayed-Release Capsule Pellets, NDA 021153;

           Delayed-Release Oral Suspension, NDAs 02195 and 022010; and Intravenous Injectable

           Solution, NDA 021689.

                     48.   Defendant Merck manufactures and markets Nexium products in the United

           States.

                     49.   Defendant Merck manufactures and markets Prilosec products in the United

           States.

                     50.   Defendant Merck has transacted and conducted business related to PPI Products

           in each of the States and Territories of the United States.

                     51.   Defendant Merck has derived substantial revenue from PPI Products in each of

           the States and Territories of the United States.

                     52.   Defendant Merck has expected or should have expected its acts to have

           consequence within each of the States and Territories of the United States, and derived

           substantial revenue from interstate commerce in each of the States and Territories of the United

           States related to PPI Products.

                     53.   Defendant Pfizer Inc. is and, all times relevant to this action, has been a Delaware

           corporation having a principal place of business at 235 East 42nd Street, New York, NY 10017.




                                                              8


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 54.1:20-cv-00851-TSB
              Case:     As a part of theirDoc
                                          business and at 10/30/20
                                              #: 3 Filed: all relevant times,10Defendant
                                                                    Page:                Pfizer Inc.
                                                                                of 72 PAGEID         has
                                                                                                 #: 449

           been involved in the design, research, manufacture, testing, advertisement, promotion,

           marketing, sale and distribution of the drug Nexium 24HR.

                     55.   In or about 2012, Defendant Pfizer Inc. entered into a marketing agreement with

           the AstraZeneca Defendants whereby Defendant Pfizer Inc. acquired the rights to market

           Nexium 24HR products.

                     56.   On or about March 28, 2014, Defendant Pfizer Inc., in collaboration with and

           pursuant to its marketing agreement with the AstraZeneca Defendants, was granted FDA

           approval to market Nexium 24HR products.

                     57.   Defendant Pfizer Inc. makes Nexium 24HR available for purchase in the United

           States in and around 2014 and continues to manufacture and market Nexium 24HR in the United

           States.

                     58.   Defendant Pfizer Inc. has transacted and conducted business related to PPI

           Products in each of the States and Territories of the United States.

                     59.   Defendant Pfizer Inc. has derived substantial revenue from PPI Products in each

           of the States and Territories of the United States.

                     60.   Defendant Pfizer Inc. has expected or should have expected its acts to have

           consequence within each of the States and Territories of the United States, and derived

           substantial revenue from interstate commerce in each of the States and Territories of the United

           States related to PPI Products.

                     61.   Defendant The Procter & Gamble Company is and, all times relevant to this

           action, has been an Ohio corporation with its principal place of business at 1 Procter & Gamble

           Plaza, Cincinnati, OH 45202.

                     62.   Defendant The Procter & Gamble Manufacturing Company is and, all times

           relevant to this action, has been an Ohio corporation with its principal place of business at 3875

           Reservoir Road, Lima, OH 45801.

                                                             9


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 63.1:20-cv-00851-TSB
              Case:     Defendant The Procter
                                        Doc #:& 3Gamble
                                                  Filed: Distributing LLC 11
                                                         10/30/20 Page:   f/k/aofThe
                                                                                  72 Procter
                                                                                      PAGEID & Gamble
                                                                                               #: 450

           Distributing Co. is and, at all times relevant to this action, has been an Ohio corporation with

           its principal place of business at 6280 Center Hill Ave., Cincinnati, OH 45224.

                  64.     At all times relevant to this action Defendant The Procter & Gamble Company

           has been the direct or indirect owner of substantially all of the stock or other ownership interests

           of Defendant The Procter & Gamble Manufacturing Company.

                  65.     Defendant The Procter & Gamble Company and Defendant The Procter &

           Gamble Manufacturing Company are referred to collectively herein as the “Procter & Gamble

           Defendants.”

                  66.     Each of the Procter & Gamble Defendants was the agent and employee of the

           Other Procter & Gamble Defendant, and in doing the things alleged were acting within the

           course and scope of such agency and employment and with the other Procter & Gamble

           Defendant’s actual and implied permission, consent, authorization and approval.

                  67.     The Procter & Gamble Defendants, in collaboration amongst themselves and the

           AstraZeneca Defendants, designed and developed Prilosec OTC.

                  68.     As a part of their business and at all relevant times, the Procter & Gamble

           Defendants have been involved in the design, research, manufacture, testing, advertisement,

           promotion, marketing, sale and distribution of Prilosec OTC.

                  69.     In or about 1997, Defendant The Procter & Gamble Company entered into a

           marketing agreement with Defendant AstraZeneca LP whereby the Procter & Gamble

           Defendants acquired the rights to market Prilosec OTC products.

                  70.     On or about January 27, 2000, Defendant The Procter & Gamble Company, in

           collaboration with and pursuant to its marketing agreement with Defendant AstraZeneca LP,

           submitted NDA 021229 for Prilosec OTC delayed release tablets.




                                                             10


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 71.1:20-cv-00851-TSB
              Case:     On or about JuneDoc
                                         20, #:
                                              2003,  Defendant
                                                3 Filed:       ThePage:
                                                         10/30/20  Procter
                                                                        12&ofGamble Company,
                                                                             72 PAGEID       in
                                                                                        #: 451

           collaboration with and pursuant to its marketing agreement with Defendant AstraZeneca LP,

           was granted approval for NDA 021229, Prilosec OTC.

                  72.     The Procter & Gamble Defendants made Prilosec OTC available for purchase in

           the United States on or about October 2003 and continue to manufacture and market each

           formulation of Prilosec OTC in the United States.

                  73.     In or about December 8, 1997 Defendant The Procter & Gamble Distributing

           LLC, in collaboration with and pursuant to a co-promotion agreement with AstraMerck, Inc.,

           acquired the right to market Prilosec.

                  74.     The Procter & Gamble Defendants, in collaboration amongst themselves and the

           AstraZeneca Defendants, co-promoted Prilosec from at least December 8, 1997 until the co-

           promotion agreement was terminated on January 12, 2001.

                  75.     The Procter & Gamble Defendants have transacted and conducted business

           related to Prilosec OTC in each of the States and Territories of the United States.

                  76.     The Procter & Gamble Defendants have derived substantial revenue from

           Prilosec OTC in each of the States and Territories of the United States.

                  77.     The Procter & Gamble Defendants have expected or should have expected their

           acts to have consequences within each of the States and Territories of the United States, and

           derived substantial revenue from interstate commerce in each of the States and Territories of

           the United States related to Prilosec OTC.

                  78.     Defendants are each multinational Fortune 500 companies that have significant

           contacts in each of the States and Territories of the United States, such that personal jurisdiction

           would be proper in any of them. Defendants have derived revenue from the sale of their

           respective PPI Product(s) in each of the States and Territories of the United States, including in

           this County.



                                                             11


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 79.1:20-cv-00851-TSB
              Case:     Defendants have Doc
                                        significant contacts
                                            #: 3 Filed:      withinPage:
                                                        10/30/20     this County
                                                                          13 of 72such that they
                                                                                    PAGEID       are
                                                                                             #: 452

           subject to the personal jurisdiction of this Court.

                                              FACTUAL ALLEGATIONS

               A. General Background: Proton Pump Inhibitors

                     80.   PPI Products are indicated for the treatment of the following conditions: GERD;

           dyspepsia; acid peptic disease; Zollinger-Ellison syndrome; acid reflux; and peptic or stomach

           ulcers.

                     81.   PPI Products work by inhibiting the secretion of stomach acid. They shut down

           acid production of the active acid pumps in the stomach, thereby reducing hydrochloric acid in

           the stomach. The drug binds with the proton pump which inhibits the ability of the gastric

           parietal cell to secrete gastric acid.

                     82.   PPI Products are one of the most commercially successful groups of medication

           in the history of pharmaceutical sales in the United States. Upon information and belief, from

           2003 to the present, PPIs have been one of the top ten best-selling and most dispensed forms of

           prescription medication in the United States each year.

                     83.   As of 2009, approximately 21 million Americans used one or more prescription

           PPI Products, accounting for nearly 20% of the drugs’ global sales and earning an estimated

           $11 billion annually.

                     84.   Between the period of 2008 and 2013, prescription PPI Products had sales of

           over $50 billion with approximately 240 million units dispensed.

                     85.   According to the 2011–2012 National Health and Nutritional Examination

           Survey, 7.8% of US adults had used prescription PPI Products within the last 30 days.

               B. PPI Products Cause Severe Kidney Injuries

                     86.   As early as October 1992, researchers from the University of Arizona Health

           Sciences Center led by Stephen Ruffenach published the first article reporting PPI usage

           associated with kidney injury in The American Journal of Medicine.

                                                             12


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 87.1:20-cv-00851-TSB
              Case:     Since 1992, there Doc
                                          have #:
                                               been numerous
                                                  3 Filed:     adverse
                                                           10/30/20    case reports
                                                                     Page:          andPAGEID
                                                                             14 of 72  scientific #:
                                                                                                  studies
                                                                                                     453

           published in medical journals and reported by physicians and scientists, as well as adverse

           reports from national adverse drug registries, which document an association between use of

           PPI Products and the occurrence of kidney injuries such as AIN, AKI, ARF CKD and ESRD.

                           i. PPI-Induced Acute Interstitial Nephritis (“AIN”)

                   88.     Since 1992, numerous case repots have been published in the medical literature

           documenting an association between the use of PPI Products and the development of AIN

           amongst patients.

                   89.     In 2006, researchers at the Yale School of Medicine conducted a case series

           published in the International Society of Nephrology’s Kidney International finding that PPI

           Product use, by way of AIN, left most patients “with some level of chronic kidney disease.”

                   90.     In 2007, F. Sierra et al. published an article in the Journal of Alimentary

           Pharmacology and Therapeutics, titled, “Systematic review: proton pump inhibitor-associated

           acute interstitial nephritis.” The researchers concluded that long-term use of proton pump

           inhibitors is associated with interstitial nephritis.

                   91.     In February 2007, Harmark et al. published their findings in the British Journal

           of Clinical Pharmacology that AIN could be induced by a variety of available PPI Products and

           was indicative of a class-effect and that this finding was further supported by adverse event data

           from the World Health Organization Collaborating Centre for International Drug Monitoring,

           “where PPI-induced AIN is disproportionately present in the database.” Harmark et al., Proton-

           pump inhibitor-induced acute interstitial nephritis, BJ Clin. Pharm. (2007).

                   92.     On August 23, 2011, Public Citizen, a consumer advocacy group, filed a

           Citizen’s Petition with the FDA seeking the addition of safety information concerning several

           risks associated with PPI Product usage, including, among others, PPI-induced AIN.

                   93.     According to the Public Citizen petition, at the time of the filing there was “no

           detailed risk information on any PPI for this adverse effect.”

                                                              13


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 94.1:20-cv-00851-TSB
              Case:     On October 31, 2014, more
                                        Doc #:    than three
                                               3 Filed:      yearsPage:
                                                        10/30/20  after Public
                                                                         15 of Citizen’s
                                                                               72 PAGEID petition, the
                                                                                               #: 454

           FDA responded by requiring consistent labeling regarding the risk of AIN on all prescription

           PPI Products.

                      95.    The FDA found that there was “reasonable evidence of a causal association” and

           therefore, concluded “that the prescription PPI labeling should be consistent with regard to this

           risk[.]”

                      96.    In December of 2014, all labels for prescription PPI Products were required to

           include the following information:

                                     Acute interstitial nephritis has been observed in
                                      patients taking PPIs including [Brand]. Acute
                                   interstitial nephritis may occur at any point during
                                      PPI therapy and is generally attributed to an
                                    idiopathic hypersensitivity reaction. Discontinue
                                       [PPI] if acute interstitial nephritis develops.

                      97.    To this date, Defendants’ over-the-counter PPI Products do not include a

           warning or any risk information about AIN.

                      98.    The current warning contained on prescription PPI Products regarding the risk

           of AIN is far from adequate, lacking the necessary force and specificity to give patients and

           their healthcare providers the proper information needed to make an informed decision about

           whether to start or continue a drug regimen with the potential for such dire consequences. If left

           untreated, AIN can lead to Chronic Kidney Disease, Renal Failure, Dialysis, Kidney Transplant

           and/or death.

                      99.    Defendants have also failed to adequately inform physicians, and other

           healthcare providers such as pharmacists, and consumers regarding the risk of AIN and the use

           of over-the counter PPI Products.

                      100.   PPI Products and/or their metabolites – substances formed via metabolism –

           have been found to deposit within the spaces between the tubules of the kidney and act in such

           a way to mediate AIN, a sudden kidney inflammation that can result in mild to severe problems.

                                                             14


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 101.
              Case:     PPI-induced AINDoc
                    1:20-cv-00851-TSB   can #:
                                            be3difficult to diagnose,
                                                Filed: 10/30/20       with16less
                                                                  Page:          thanPAGEID
                                                                              of 72   half of patients
                                                                                              #: 455

           reporting a fever and, instead, most commonly complaining of non-specific symptoms such as

           fatigue, nausea and weakness.

                   102.    Use of PPI Products may lead to subclinical AIN according to multiple studies,

           including but not limited to:

                       a. Lazarus B, Chen Y, Wilson FP, et al. Proton Pump Inhibitor Use and the Risk

                           of Chronic Kidney Disease. 176 JAMA INTERNAL MED. 238 (2016); and

                       b. DG Moledina & MA Perazella, Proton Pump Inhibitors and CKD, 27 J. AM.

                           SOC. NEPHROL. 2926 (2016).

                   103.    AIN’s slow presentation can cause significant damage over time without those

           affected exhibiting acute symptoms.

                   104.    Where AIN is subclinical, it can persist for months before a patient realizes their

           injury. By that time, their untreated AIN can lead to Chronic Kidney Disease and End Stage

           Renal Disease requiring the patient to undergo permanent dialysis, kidney transplant or, in some

           cases, death.

                   105.    While AIN can be treated, once AIN has progressed to CKD it is incurable and

           can only be managed.

                           ii.     PPI-Induced Acute Kidney Injury (“AKI”)

                   106.    Acute Kidney Injury is characterized by acute and sudden renal failure by which

           the kidneys fail to filtrate properly.

                   107.    Studies indicate that those using PPI Products are at a more than 2.5 times greater

           risk than the general population to suffer AKI.

                   108.    Studies also indicate that those who develop AIN are at a significant risk of AKI,

           even though they may not obviously exhibit kidney dysfunction.

                   109.    Currently, the product labeling for PPI Products, both prescription and over-the

           counter, does not contain any warning regarding the increased risk of AKI.

                                                             15


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 110.
              Case:     Where AKI is subclinical,
                    1:20-cv-00851-TSB   Doc #: 3itFiled:
                                                   can persist for months
                                                         10/30/20   Page:before
                                                                          17 of a72
                                                                                  patient realizes
                                                                                     PAGEID     #: their
                                                                                                   456

           injury. By that time, their untreated AKI can lead to CKD and ESRD.

                          iii.    PPI-Induced Chronic Kidney Disease (“CKD”)

                  111.    Chronic Kidney Disease is the gradual loss of kidney function. Kidneys filter

           Waste and excess fluid from the blood, which are then excreted. When CKD reaches an

           advanced stage, dangerous levels of fluid, electrolytes and waste can build up in the body.

                  112.    CKD can ultimately progress to End Stage Renal Disease in which total kidney

           function is lost and patients must either undergo dialysis or have a kidney transplant to survive.

                  113.    In January 2016, a study published in the Journal of the American Medical

           Association found that use of PPI Products was independently associated with a 20 – 50%

           higher risk of CKD.

                  114.    In February 2016, a study published in the Journal of the American Society of

           Nephrology found that “exposure to PPI is associated with increased risk of development of

           CKD, progression of kidney disease, and risk of ESRD.”

                  115.    In April 2016, a study published in the Journal of Nephrology suggested that the

           development of and failure to treat AIN could lead to CKD and ESRD, which requires dialysis

           or kidney transplant to manage. Analyses of the study were adjusted for age, sex, race, baseline

           eGFR, cigarette smoking, BMI, systolic blood pressure, diabetes, a history of cardiovascular

           disease, antihypertensive medication use, anticoagulant medication use, statin, aspirin and

           NSAID use. Across all groups, “each of these sensitivity analyses showed a consistent

           association between PPI use and a higher risk of CKD.”

                  116.    CKD is often a slow progressive decline in kidney function that may result in

           ESRD. As the kidneys lose their ability to function properly, wastes can build to high levels in

           the blood resulting in numerous, serious complications ranging from nerve damage and heart

           disease to kidney failure and death.



                                                            16


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 117.
              Case:     PPI Products haveDoc
                    1:20-cv-00851-TSB     also#:been  shown
                                                 3 Filed:   to causePage:
                                                          10/30/20   CKD18independent of, and#:in457
                                                                             of 72 PAGEID         the

           absence of, an intervening AKI or AIN event, even where the AKI or AIN is subclinical. For

           example, the results of a 2017 epidemiologic study “showed a significant association between

           PPI use and chronic renal outcomes including incident CKD, CKD progression, and ESRD in

           the absence of intervening AKI.” Yan Xie et al., Long-Term Kidney Outcomes among Users of

           Proton Pump Inhibitors without Intervening Acute Kidney Injury, 91 Kidney Int’l 1482 (2017).

                  118.    To date, the labeling for Defendants’ PPI Products lack adequate risk

           information about CKD.

              C. PPI Products Cause Rebound Acid Hypersensitivity, Worsening GERD and Acid
                 Reflux, Creating Dependency


                  119.    Users of PPI Products will, and have, experienced worse GERD, or acid reflux,

           upon ceasing PPI Product use, evidencing that PPI Products can lead to physical dependency

           and/or the worsening of symptoms upon removal of the PPI therapy.

                  120.    The worsening of GERD or acid reflux after withdrawal of PPI Products has

           been characterized by scientists as “rebound acid hypersecretion” and is characterized by an

           increase in acid secretion with the withdrawal of the PPI Products.

                  121.    This phenomenon was first identified during preclinical animal studies on rats

           treated with omeprazole/Prilosec.

                  122.    Because PPI Products work by preventing the acidification of the stomach’s

           contents by blocking the proton pumps of the stomach, the body may react by compensating

           with increased production of gastrin, a hormone that stimulates secretion of gastric acid.

           Consequently, when users discontinue treatment with PPI Products, their bodies’ acid

           production increases beyond their pre-PPI treatment levels.

                  123.    The increase in acid production after discontinuation of PPI Products caused and

           will continue to cause Plaintiff significant harm and a dependency on PPI Products.



                                                          17


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 124.
              Case:     After Plaintiff’s discontinuation
                    1:20-cv-00851-TSB      Doc #: 3 Filed:of10/30/20
                                                             PPI Products,
                                                                     Page: increased
                                                                             19 of 72acid production
                                                                                        PAGEID       to a
                                                                                                 #: 458

           level above that which existed before treatment with PPI Products was initiated has caused and

           will cause Plaintiff to treat GERD as a more severe condition than that which existed when PPI

           Products were initiated.

                  125.     Several studies have shown that treatment with PPI Products induces acid-

           related symptoms like heartburn, acid regurgitation and dyspepsia once treatment is withdrawn

           in healthy individuals who have never before experienced heartburn or related symptoms.

                  126.     Due to rebound hypersecretion, patients are unable, in many instances, to cease

           use of PPI Products, despite choosing and wanting to do so after learning of the risks of using

           PPI Products, including kidney injuries.

                  127.     To date, the labeling for the Defendants’ respective PPI Products contains no

           information regarding rebound acid hypersecretion or information that would assist healthcare

           providers and/or patients who suffer from this after ceasing to use PPI Products.

              D. Safer Alternatives to PPIs

                  128.     Despite the fact that PPI Products lead to an increased risk of such severe injuries

           as outlined herein, several safer alternatives have been and are available, including but not

           limited to:

                  a.     The use of over-the-counter calcium carbonate tablets that have been available

                         since the 1930s, such as Maalox and Tums; and/or

                  b.     The use of histamine H2-receptor antagonists (also known as “H2 Blockers”) that

                         were developed in the late 1960s. H2 Blockers act to prevent the production of

                         stomach acid, work more quickly than PPI Products and are prescribed for the same

                         indications as PPI Products. Examples of H2 Blockers include Zantac, Pepcid and

                         Tagamet. H2 Blockers are not associated with an increased risk of kidney injuries.




                                                             18


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 129.
              Case:     In spite of their commercial
                    1:20-cv-00851-TSB                 success
                                           Doc #: 3 Filed:    and global
                                                           10/30/20 Page:popularity,
                                                                           20 of 72 up to 70% #:
                                                                                     PAGEID    of459
                                                                                                  PPI

           Products may be used inappropriately for indications or durations that were never tested or

           approved. D. Marks, Time to Halt the Overprescribing of Proton Pump Inhibitors, THE

           PHARMACEUTICAL JOURNAL (Aug. 8, 2016).

                  130.    Consumers, including Plaintiff, who have used Defendants’ PPI Products for the

           treatment of increased gastric acid have and had several alternative safer treatments available

           and have not been adequately warned about the significant risks and lack of benefits associated

           with use of PPI Products.

              E. Injuries Resulting from PPI Products

                  131.    The use of PPI Products for time periods longer than those tested or approved is

           a direct consequence of Defendants’ (1) failure to adequately and specifically warn patients and

           healthcare providers as to the appropriate length of usage; (2) failure to provide adequate, clear

           and accurate marketing materials regarding appropriate usage of PPI Products and the

           appropriate and approved indications; and (3) engaging in off-label promotion of their

           respective PPI Products for indications that were not approved, and upon which Plaintiff and

           their respective prescribing physicians relied upon when making prescribing decisions.

                  132.    As a result of the defective nature of Defendants’ PPI Products, persons who

           ingested Defendants’ PPI Products have been exposed to significant risks stemming from

           unindicated and/or long-term usage, even when used as directed and/or prescribed by a

           physician or healthcare professional.

                  133.    Consumers, including Plaintiff, who have used Defendants’ PPI Products have

           suffered from severe kidney injuries including, but not limited to, AIN, AKI, CKD and ESRD.

                  134.    Consumers, including Plaintiff, who have used Defendants’ PPI Products have

           suffered from a worsening of acid-related symptoms like heartburn, acid regurgitation and

           dyspepsia once treatment with Defendants’ PPI Products was withdrawn and have developed

           and suffered from a physical dependence on PPI treatment.

                                                            19


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
              F. Defendants’
              Case:          Actively Concealed
                    1:20-cv-00851-TSB  Doc #: 3 the  Dangers
                                                 Filed:      Associated
                                                        10/30/20        with
                                                                 Page: 21 of Use of PPI Products
                                                                             72 PAGEID    #: 460

                   135.   Defendants, through their affirmative misrepresentations and/or omissions,

           actively concealed from Plaintiff and Plaintiff’s physicians the true and significant risks

           associated with the use of Defendants’ PPI Products.

                   136.   Defendants concealed and continue to conceal from Plaintiff, other consumers

           and/or the medical community that Defendants’ PPI Products can cause kidney injuries.

           Specifically, Defendants failed to adequately inform Plaintiff, other consumers and/or the

           medical community about the serious risks associated with Defendants’ PPI Products, and

           Defendants completely failed to warn against the risk of AKI, CKD and ESRD, and Defendants

           still fail to warn of these risks, even to this day. Defendants have concealed and continue to

           conceal and have failed to adequately inform Plaintiff, other consumers, Plaintiff’s physicians

           and/or others within the medical community that over-the-counter PPI Products are associated

           with AIN, and fail to warn and inform regarding the risk of AIN developing into CKD and

           ESRD.

                   137.   Defendants concealed and continue to conceal that Defendants’ PPI Products can

           cause consumers to become physically dependent on PPI treatment. Specifically, Defendants

           have failed to inform consumers and/or healthcare providers that a patient’s symptoms may

           worsen after the withdrawal of PPI Products.

                   138.   As a result of Defendants’ actions, Plaintiff and/or Plaintiff healthcare providers

           were unaware, and could not have reasonably known or have learned through reasonable

           diligence, that Plaintiff had been exposed to the risks identified in this Master Long Form

           Complaint, and that those risks were the direct and proximate result of Defendants’ acts,

           omissions and misrepresentations.

                   139.   Plaintiff would not have used Defendants’ PPI Products had Defendants properly

           disclosed the risks associated with long-term use.



                                                           20


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 140.
              Case:     Defendants had anDoc
                    1:20-cv-00851-TSB     obligation to comply
                                              #: 3 Filed:      withPage:
                                                          10/30/20 the law22
                                                                           in of
                                                                              the72
                                                                                  manufacture,
                                                                                    PAGEID #:  design
                                                                                                 461

           and sale of Defendants’ respective PPI Products.

                  141.    Materials, including advertisements, press releases, website publications and

           other communications regarding Defendants’ PPI Products, are part of the labeling of the

           Defendants’ respective PPI Products, and Defendants could have altered the same without FDA

           approval.

                  142.    Defendants’ marketing campaigns willfully and intentionally misrepresented the

           risks of PPI Products and failed to warn about the risks of acute interstitial nephritis, acute

           kidney failure, chronic kidney disease and other kidney injuries.

                  143.    Defendants engaged in off-label promotion of their respective PPI Products for

           indications that were not approved, including, but not limited to, long-term ingestion of PPI

           Products for a duration for which the products were not originally approved.

                  144.    Defendants’ marketing campaigns and advertising to consumers failed to

           adequately instruct consumers regarding the appropriate duration for using their respective

           over-the-counter PPI Products.

                  145.    Defendants knew or should have known of the risks of AIN, AKI, CKD and

           ESRD based on the data available to them or that could have been generated by them, including,

           but not limited to animal studies, mechanisms of action, pharmacodynamics, pharmacokinetics,

           preclinical studies, clinical studies, animal models, genetic models, analogous compounds,

           analogous conditions, adverse event reports, case reports, post-marketing reports and regulatory

           authority investigations.

                  146.    To date Defendants have failed to submit proposed labeling for their respective

           PPI Products to the FDA regarding the risks of AIN.

                  147.    To date Defendants have failed to submit proposed labeling for their respective

           PPI Products to the FDA regarding the risks of AKI.

                  148.    To date Defendants have failed to submit proposed labeling for their respective

                                                           21


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 PPI1:20-cv-00851-TSB
              Case:  Products to the FDA Doc
                                         regarding the risks
                                              #: 3 Filed:    of CKD.Page: 23 of 72 PAGEID #: 462
                                                          10/30/20

                     149.   At all times, Defendants could have implemented changes to the labeling of their

                     respective PPI Products regarding the risks of AIN, AKI, CKD and ESRD.

               G. Defendants Violations of Federal Law

                     150.   Defendants violated the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §301,

           et seq.

                     151.   With respect to Defendants’ PPI Products, Defendants have failed to comply

           with all federal standards applicable to the sale of prescription drugs including, but not limited

           to, one or more of the following violations:

                     a.     Defendants’ PPI Products are misbranded pursuant to 21 U.S.C. §352 because,

                     among other things, their labeling is false or misleading;

                     b.     Defendants’ PPI Products are misbranded pursuant to 21 U.S.C. §352 because

                     words, statements or other information required by or under authority of chapter 21

                     U.S.C. § 352 are not prominently placed thereon with such conspicuousness and in such

                     terms as to render it likely to be read and understood by the ordinary individual under

                     customary conditions of purchase and use;

                     c.     Defendants’ PPI Products are misbranded pursuant to 21 U.S.C. §352 because

                     their labeling does not bear adequate directions for use and/or the labeling does not bear

                     adequate warnings against use where their use may be dangerous to health or against

                     unsafe dosage or methods or duration of administration or application, in such manner

                     and form as are necessary for the protection of users;

                     d.     Defendants’ PPI Products are misbranded pursuant to 21 U.S.C. §352 because

                     they are dangerous to health when used in the dosage or manner, or with the frequency

                     or duration prescribed, recommended or suggested in the labeling thereof;

                     e.     Defendants’ PPI Products do not contain adequate directions for use pursuant to

                     21 CFR § 201.5, because of, among other reasons, omission, in whole or in part, or

                                                              22


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                incorrect
             Case:        specification ofDoc
                   1:20-cv-00851-TSB      (a) statements
                                               #: 3 Filed:of10/30/20
                                                             all conditions,
                                                                       Page:purposes,
                                                                             24 of 72orPAGEID
                                                                                       uses for which
                                                                                                #: 463it

                  is intended, including conditions, purposes, or uses for which it is prescribed,

                  recommended or suggested in their oral, written, printed, or graphic advertising, and

                  conditions, purposes, or uses for which the drugs are commonly used, (b) quantity of

                  dose, including usual quantities for each of the uses for which it is intended and usual

                  quantities for persons of different ages and different physical conditions, (c) frequency

                  of administration or application, (d) duration or administration or application, and/or (d)

                  route or method of administration or application;

                  f.     Defendants violated 21 CFR § 201.56 because the labeling of their respective

                  prescription PPI Products were and are not informative and accurate;

                  g.     Defendants’ prescription PPI Products are misbranded pursuant to 21 CFR §

                  201.56 because their labeling was not updated as new information became available that

                  caused the labeling to become inaccurate, false, or misleading;

                  h.     Defendants violated 21 CFR § 201.57 because they failed to identify specific

                  tests needed for monitoring of patients who took their respective prescription PPI

                  Products;

                  i.     Defendants’ prescription PPI products are mislabeled pursuant to 21 CFR §

                  201.57 because the labeling does not state the recommended usual dose, the usual

                  dosage range, and, if appropriate, an upper limit beyond which safety and effectiveness

                  have not been established;

                  j.     Defendants’ over-the-counter PPI Products are mislabeled pursuant to 21 CFR

                  §201.66 because they were and are not informative and accurate;

                  k.     Defendants’ over-the-counter PPI Products are misbranded pursuant to 21 CFR

                  §201.66 because their labeling was not updated as new information became available

                  that caused the labeling to become inaccurate, false or misleading;



                                                           23


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                l. 1:20-cv-00851-TSB
             Case:     Defendants’ PPI Products
                                       Doc #: 3violate
                                                Filed: 21 CFR § 210.1
                                                       10/30/20  Page:because the PAGEID
                                                                       25 of 72   process by#:which
                                                                                               464

                  they were manufactured, processed and/or held fails to meet the minimum current good

                  manufacturing practice of methods to be used in, and the facilities and controls to be

                  used for, the manufacture, packing, or holding of a drug to assure that they meet the

                  requirements as to safety and have the identity and strength and meet the quality and

                  purity characteristic that they purport or are represented to possess;

                  m.     Defendants’ PPI Products violate 21 CFR § 210.22 because the labeling and

                  packaging materials do not meet the appropriate specifications;

                  n.     Defendants’ PPI Products violate 21 CFR § 211.165 because the test methods

                  Defendants employed are not accurate, sensitive, specific and/or reproducible and/or

                  such accuracy, sensitivity, specificity, and/or reproducibility of test methods have not

                  been properly established and documented;

                  o.     Defendants’ PPI Products violate 21 CFR § 211.165 in that they fail to meet

                  established standards or specifications and any other relevant quality control criteria;

                  p.     Defendants’ PPI Products violate 21 CFR § 211.198 because the written

                  procedures describing the handling of all written and oral complaints regarding the PPI

                  Products were not followed;

                  q.     Defendants’ PPI Products violate 21 CFR § 310.303 in that they are not safe and

                  effective for their intended use;

                  r.     Defendants violated 21 CFR § 310.303 by failing to establish and maintain

                  records and make reports related to clinical experience or other date or information

                  necessary to make or facilitate a determination of whether there are or may be grounds

                  for suspending or withdrawing approval of the application to the FDA;




                                                           24


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                s. 1:20-cv-00851-TSB
             Case:     Defendants violated
                                        Doc21#:CFR  § 310.305
                                                3 Filed:      and 314.80
                                                         10/30/20        by of
                                                                  Page: 26  failing to report adverse
                                                                               72 PAGEID      #: 465

                  events associated with their respective PPI Products as soon as possible or at least within

                  15 days of the initial receipt of the adverse drugs experience report;

                  t.     Defendants violated 21 CFR §§310.305 and 314.80 by failing to conduct an

                  investigation of each adverse event associated with their respective PPI Products, and

                  evaluating the cause of the adverse event;

                  u.     Defendants violated 21 CFR §§ 310.305 and 314.80 by failing to promptly

                  investigate all serious, unexpected adverse drug experiences and submit follow-up

                  reports within the prescribed 15 calendar days of receipt of new information or as

                  requested by the FDA;

                  v.     Defendants violated 21 CFR §§ 310.305 and 314.80 by failing to keep records

                  of the unsuccessful steps taken to seek additional information regarding serious,

                  unexpected adverse drug experiences;

                  w.     Defendants violated 21 CFR §§ 310.305 and 314.80 by failing to identify the

                  reports it submitted properly, such as by labeling them as “15-day Alert report,” or “15-

                  day Alert report follow-up”;

                  x.     Defendants violated 21 CFR § 312.32 because they failed to review all

                  information relevant to the safety of Defendant’s PPI Products or otherwise received by

                  the Defendants from sources, foreign or domestic, including information derived from

                  any clinical or epidemiological investigations, animal investigations, commercial

                  marketing experience, reports in the scientific literature and unpublished scientific

                  papers, as well as reports from foreign regulatory authorities that have not already been

                  previously reported to the agency by the sponsor;

                  y.     Defendants violated 21 CFR § 314.80 by failing to provide periodic reports to

                  the FDA containing (a) a narrative summary and analysis of the information in the report

                  and an analysis of the 15-day Alert reports submitted during the reporting interval, (b)

                                                           25


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 an 1:20-cv-00851-TSB
              Case: Adverse Reaction Report
                                        Docfor#:each adverse
                                                 3 Filed:    drug experience
                                                          10/30/20  Page: 27not
                                                                             ofalready reported#:under
                                                                                72 PAGEID         466

                  the Post marketing 15-day Alert report, and/or (c) a history of actions taken since the

                  last report because of adverse drug experiences (for example, labeling changes or studies

                  initiated); and

                  z.      Defendants violated 21 CFR § 314.80 by failing to submit a copy of the

                  published article from scientific or medical journals along with one or more 15-day Alert

                  reports based on information from the scientific literature.

                  aa.     Defendants failed to meet the standard of care set by the above statutes and

                  regulations, which were intended for the benefit of individual consumers such as the

                  Plaintiff.

                               ESTOPPEL FROM PLEADING AND TOLLING OF
                                 APPLICABLE STATUTES OF LIMITATIONS

                  152.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  153.    Plaintiff asserts all applicable state statutory and common law rights and theories

           related to the tolling or extension of any applicable statute of limitations, including but not

           limited to equitable tolling, class action tolling, delayed discovery, discovery rule and fraudulent

           concealment.

                  154.    Plaintiff pleads that the discovery rule should be applied to toll the running of

           the statute of limitations until the Plaintiff knew or, through the exercise of reasonable care and

           diligence should have known, of facts indicating that the Plaintiff had been injured, the cause

           of the injury and the tortious nature of the wrongdoing that caused the injury.

                  155.    Despite diligent investigation by the Plaintiff into the cause of their injuries, the

           nature of the Plaintiff’s injuries and damages and their relationship to the PPI Products was not


                                                             26


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           discovered, and through reasonable
              Case: 1:20-cv-00851-TSB      Doccare
                                                #: and due diligence
                                                   3 Filed: 10/30/20could not28
                                                                      Page:   have
                                                                                of been discovered,
                                                                                   72 PAGEID     #: until
                                                                                                    467

           a date within the applicable statute of limitations for filing Plaintiff’s claims. Therefore, under

           appropriate application of the discovery rule, Plaintiff’s suit was filed well within the applicable

           statutory limitations period.

                   156.    The running of the statute of limitations in this case is tolled due to equitable

           tolling. Defendants are estopped from asserting a statute of limitations defense due to

           Defendants’ fraudulent concealment, through affirmative misrepresentations and omissions,

           from Plaintiff and/or the consuming public of the true risks associated with the PPI Products.

           As a result of the Defendants’ fraudulent concealment, the Plaintiff and/or Plaintiff’s physicians

           were unaware, and could not have known or have learned through reasonable diligence, that the

           Plaintiff had been exposed to the risks alleged herein and that those risks were the direct and

           proximate result of the wrongful acts and omissions of the Defendants.

                   157.    Furthermore, the Defendants are estopped from relying on any statute of

           limitations because of their concealment of the truth, quality and nature of PPI Products. The

           Defendants were under a duty to disclose the true character, quality and nature of PPI Products

           because this was nonpublic information over which the Defendants had and continue to have

           exclusive control, and because the Defendants knew that this information was not available to

           the Plaintiff, their medical providers and/or to their health facilities.

                   158.    Defendants had the ability to and did spend enormous amounts of money in

           furtherance of their purpose of marketing and promoting a profitable drug, notwithstanding the

           known or reasonably known risks. Plaintiff and/or medical professionals could not have

           afforded and could not have possibly conducted studies to determine the nature, extent and

           identity of related health risks and, instead, were forced to rely on Defendants’ representations.

                   159.    Defendants were and continue to be in possession of information and data that

           shows the risk and dangers of these products that is not otherwise in the possession or available

           to Plaintiff and/or their healthcare providers.

                                                              27


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 160.
              Case:     At the time of theDoc
                    1:20-cv-00851-TSB      Plaintiff’s injuries,
                                               #: 3 Filed:       Plaintiff
                                                            10/30/20       and/or
                                                                       Page:   29 the Plaintiff’s
                                                                                   of 72  PAGEID  healthcare
                                                                                                     #: 468

           providers were not aware of any facts which would have made a reasonably prudent person

           suspicious of Defendants’ wrongdoing because the Plaintiff and the Plaintiff’s healthcare

           providers reasonably relied on Defendants’ representations that PPI Products do not cause

           kidney injury and/or death.

                  161.    At no time prior to the Plaintiff’s eventual discovery of wrongdoing did any of

           Plaintiff’s doctors ever inform, advise, suggest or otherwise imply that the Plaintiff’s PPI

           Product use was a potential contributing cause of the Plaintiff’s kidney injuries.

                  162.    Plaintiff reasonably relied on the skill and judgment of the Plaintiff’s doctors and

           had no reason to further investigate, inquire into or suspect that PPI Products caused the

           Plaintiff’s conditions.

                  163.    Plaintiff exercised reasonable diligence in an attempt to discover the cause of

           their kidney injuries. Plaintiff relied on their physicians to advise them of any known

           complications. Plaintiff had no reason to believe their injuries were the result of any

           wrongdoing, whether intentional and/or negligent, until the discovery dates suggested below

           and are therefore relying on the benefit of the discovery rule.

                  164.    The Plaintiff had neither knowledge nor reason to suspect that the Defendants

           were engaged in the wrongdoing alleged herein. Because of the fraudulent acts of concealment

           and wrongdoing by the Defendants, the Plaintiff could not have reasonably discovered the

           wrongdoing at the time of his injury.

                  165.    At the time of Plaintiff’s injuries, Plaintiff did not have access to or actually

           receive any studies or information recognizing the increased risk of kidney injuries with PPI

           Product use or have any discussions with their doctors that there was an association between

           their kidney injuries and PPI Product use.




                                                            28


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                                        CAUSES
              Case: 1:20-cv-00851-TSB Doc         OF 10/30/20
                                          #: 3 Filed: ACTION Page: 30 of 72 PAGEID #: 469

                                                   COUNT I
                                          STRICT PRODUCT LIABILITY


                   166.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                   167.   At the time of Plaintiff’s injuries, the PPI Products manufactured by the

           Defendants were defective and unreasonably dangerous to foreseeable consumers, including

           Plaintiff.

                   168.   At the time of the Plaintiff’s injuries, Defendants placed PPI Products into the

           stream of commerce that were defective and in an unreasonably dangerous condition to

           foreseeable users, including the Plaintiff.

                   169.   At all times herein mentioned, Defendants have designed, researched,

           manufactured, tested, advertised, promoted, marketed, sold and distributed PPI Products as

           described herein that were used by the Plaintiff.

                   170.   Defendants’ PPI Products were expected to and did reach consumers, handlers

           and persons coming into contact with said products without substantial change in the condition

           in which they were produced, manufactured, sold, distributed and marketed by the Defendants.

                   171.   Defendants’ PPI Products were manufactured in an unsafe, defective and

           inherently dangerous condition, which was dangerous to users, including the Plaintiff.

                   172.   The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective in design or formulation

           in that, when they left the hands of the manufacturers and/or suppliers, the foreseeable risks

           exceeded the benefits associated with the design or formulation of the PPI Products.



                                                             29


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 173.
              Case:     At all times herein
                    1:20-cv-00851-TSB       mentioned,
                                          Doc          the10/30/20
                                              #: 3 Filed:  PPI Products
                                                                   Page:were in 72
                                                                         31 of  a defective
                                                                                    PAGEID  condition
                                                                                              #: 470

           and unsafe, and Defendants knew or had reason to know that their PPI Products were defective

           and unsafe, including when used in the formulation and manner recommended by the

           Defendants.

                  174.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective in design and/or

           formulation, in that, when they left the hands of the Defendants, manufacturers and/or suppliers,

           the PPI Products were unreasonably dangerous, and were more dangerous than an ordinary

           consumer would expect, and more dangerous than other medications on the market designed to

           treat peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory

           drug-induced gastropathy.

                  175.    Defendants knew or should have known that at all times herein mentioned their

           PPI Products were in a defective condition and were and are inherently dangerous and unsafe.

                  176.    At the time, the Plaintiff used Defendants’ PPI Products, the PPI Products were

           being used for the purposes and in a manner normally intended and foreseeable, namely to treat

           peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory drug

           induced gastropathy.

                  177.    Defendants, with this knowledge, voluntarily designed their PPI Products in a

           dangerous condition for use by the public and the Plaintiff.

                  178.    Defendants had a duty to create a product that was not unreasonably dangerous

           for its normal, intended and foreseeable use.

                  179.    Defendants created a product unreasonably dangerous for its intended and

           foreseeable use.

                  180.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were manufactured defectively in that



                                                           30


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           PPICase:
               Products left the hands of Doc
                    1:20-cv-00851-TSB     Defendants  in a 10/30/20
                                              #: 3 Filed:   defective Page:
                                                                      condition and
                                                                            32 of 72were unreasonably
                                                                                     PAGEID    #: 471

           dangerous to its intended users.

                   181.     The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants reached their intended users in the

           same defective and unreasonably dangerous condition in which they were manufactured.

                   182.     Defendants designed, researched, manufactured, tested, advertised, promoted,

           marketed, sold and distributed a defective product which created an unreasonable risk to the

           health of consumers, and Defendants are therefore strictly liable for the injuries sustained by

           the Plaintiff.

                   183.     Plaintiff could not, by the exercise of reasonable care, have discovered the PPI

           Products’ defects herein mentioned and perceived their danger.

                   184.     The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings or instructions, as the Defendants knew or should have known that the PPI Products

           created a risk of serious and dangerous side effects, including kidney injuries and other severe

           and personal injuries which are permanent and lasting in nature, and the Defendants failed to

           adequately warn of said risk.

                   185.     The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings or instructions, as the Defendants knew or should have known that the PPI Products

           created a risk of serious and dangerous side effects, including rebound acid hypersecrection,

           and the Defendants failed to adequately warn of said risk.

                   186.     The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings or instructions, as the Defendants knew or should have known that the PPI Products

           were ineffective for their intended use of treating peptic disorders, including GERD, peptic ulcer

                                                            31


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           disease,
              Case:and non-steroidal anti-inflammatory
                     1:20-cv-00851-TSB                  drug10/30/20
                                            Doc #: 3 Filed:  induced gastropathy,
                                                                      Page: 33 ofand
                                                                                  72that there were
                                                                                      PAGEID        less
                                                                                                #: 472

           dangerous alternatives on the market to treat peptic disorders.

                  187.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           warnings and/or inadequate testing.

                  188.    The PPI Products designed, researched, manufactured, tested, advertised,

           promoted, marketed, sold and distributed by Defendants were defective due to inadequate

           postmarketing surveillance and/or warnings because, even after Defendants knew or should

           have known of the risks and severe and permanent health consequences from ingesting PPI

           Products, they failed to provide adequate warnings to users or consumers of the products, and

           continued to improperly advertise, market and/or promote their PPI Products.

                  189.    The PPI Products ingested by the Plaintiff were in the same or substantially

           similar condition as they were when they left the possession of Defendants.

                  190.    Plaintiff did not misuse or materially alter the PPI Products.

                  191.    Defendants are strictly liable for the Plaintiff’s injuries in the following ways:

                      a. The PPI Products as designed, manufactured, sold and supplied by the

                          Defendants, were defectively designed and placed into the stream of commerce

                          by Defendants in a defective and unreasonably dangerous condition;

                      b. Defendants failed to properly market, design, manufacture, distribute, supply

                          and sell their PPI Products;

                      c. Defendants failed to warn and place adequate warnings and instructions on their

                          PPI Products;

                      d. Defendants failed to adequately test their PPI Products;

                      e. Defendants failed to provide timely and adequate post-marketing warnings and

                          instructions after they knew of the risk of injury associated with the use of PPI

                          Products; and

                                                            32


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                     f. Feasible alternative
              Case: 1:20-cv-00851-TSB     Docdesigns, including
                                              #: 3 Filed:       but Page:
                                                          10/30/20  not limited
                                                                          34 of to
                                                                                72 those used #:of473
                                                                                    PAGEID         H2

                           Blockers and other available treatments, existed that were capable of treating the

                           Plaintiff’s conditions, while decreasing the risk of kidney injuries.

                   192.    By reason of the foregoing, Defendants are strictly liable in tort to the Plaintiff

           for the manufacturing, marketing, promoting, distribution, and selling of a defective PPI

           Products.

                   193.    Defendants’ defective design, manufacturing defect and inadequate warnings on

           the PPI Products were acts that amount to willful, wanton and/or reckless conduct by

           Defendants.

                   194.    These defects in Defendants’ PPI Products were a substantial factor in causing

           the Plaintiff’s injuries.

                   195.    As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                   196.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including the Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, the Plaintiff, and/or the Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                   WHEREFORE, the Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.




                                                            33


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
              Case: 1:20-cv-00851-TSB Doc #: 3COUNT    II
                                               Filed: 10/30/20 Page: 35 of 72 PAGEID #: 474
                           STRICT PRODUCT LIABILITY –DESIGN DEFECT

                  197.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. The Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  198.    At all times relevant, Defendants’ PPI Products were designed, developed,

           manufactured, tested, packaged, promoted, marketed, distributed, labeled and/or sold by

           Defendants in a defective and unreasonably dangerous condition at the time they were placed

           in the stream of commerce.

                  199.    Defendants’ PPI Products were defective in design or formulation in that they

           were not merchantable, reasonably suitable and/or safe for their intended and foreseeable use,

           and their condition when sold was the proximate cause and/or a substantial factor of the injuries

           sustained by Plaintiff.

                  200.    Defendants’ PPI Products did not perform safely or as Plaintiff or an ordinary

           consumer would have expected.

                  201.    At all times relevant, the PPI Products were used as intended or in a way

           reasonably foreseeable to the Defendants.

                  202.    Defendants placed their PPI Products into the stream of commerce with wanton

           and reckless disregard for public safety.

                  203.    At all times relevant, Defendants’ PPI Products were expected to reach, and did

           reach, Plaintiff, without substantial change in the condition in which they were sold.

                  204.    The PPI Products were sold in an unsafe, defective and inherently dangerous

           Condition.

                  205.    The PPI Products contained defects in their design which render the drugs

           dangerous to consumers, including Plaintiff, when used as intended or as reasonably foreseeable


                                                             34


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           to Defendants. The design defects
              Case: 1:20-cv-00851-TSB    Doc render the PPI10/30/20
                                               #: 3 Filed:  ProductsPage:
                                                                     more dangerous than other#:drugs
                                                                          36 of 72 PAGEID        475

           designed to treat peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-

           inflammatory drug-induced gastropathy, and cause an unreasonable increased risk of injury,

           including but not limited to life-threatening kidney injuries.

                  206.    The PPI Products were in a defective condition and unsafe, and Defendants

           knew, had reason to know or should have known that the PPI Products were defective and

           unsafe, even when used as instructed.

                  207.    The nature and magnitude of the risk of harm associated with the design of the

           PPI Products, including the risk of serious kidney injuries that may be irreversible, permanently

           disabling and life-threatening, is high in light of the intended and reasonably foreseeable use of

           the PPI Products.

                  208.    The risks of harm associated with the design of Defendants’ PPI Products are

           higher than necessary.

                  209.    It is unlikely that users would be aware of the risks associated with Defendants’

           PPI Products, and Plaintiff specifically were not aware of these risks, nor would they expect

           such risks.

                  210.    The PPI Products manufactured and supplied by Defendants were defective in

           design or formulation in that, when they left the hands of the Defendants, the foreseeable risks

           of PPI Products, as defined by Ohio Rev. Code §§ 2307.75(B) exceeded the benefits associated

           with the design or formulation of the PPI Products, as defined by Ohio Rev. Code. §§

           2307.75(C), or they were more dangerous than an ordinary consumer would expect.

                  211.    As set forth elsewhere in this Complaint, the foreseeable risks of the PPI

           Products, as defined at Ohio Rev. Code. §§ 2307.75(B)(1)-(5), include but are not limited to the

           following:




                                                            35


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 a. 1:20-cv-00851-TSB
              Case:   the nature and magnitude
                                         Doc #:of 3risks associated
                                                     Filed: 10/30/20with the product
                                                                      Page:          design
                                                                              37 of 72      in light#:of476
                                                                                        PAGEID           the

                         intended and reasonably foreseeable uses, as defined at Ohio Rev. Code §§

                         2307.75(B)(1);

                  b.     the unlikely awareness to the users of PPI Products of this risk due to its inadequate

                         warnings and Defendants’ inappropriate and misleading promotion of the benefits

                         of PPI Products, among other reasons, as defined at Ohio Rev. Code §§

                         2307.75(B)(2);

                  c.     the high likelihood that the faulty design or formulation would cause harm to its

                         users in light of the intended and reasonably foreseeable use as PPI Products, among

                         other reasons, as defined at Ohio Rev. Code §§ 2307.75(B)(3);

                  d.     the design or formulation of PPI Products produced or manufactured by Defendants

                         failed to conform to applicable public or private product standards in effect when it

                         left the control of the manufacturer since there were available, more effective

                         feasible alternative designs, including but not limited to those used of H2 Blockers

                         and other available treatments, existed that were capable of treating Plaintiff’s

                         conditions, while not as prone to cause injury, as defined at Ohio Rev. Code §§

                         2307.75(B)(4), specifically, the risk of kidney injuries.

                  e.     the design or formulation of PPI Products produced or manufactured by Defendants

                         is more dangerous than the reasonably prudent consumer would expect when used

                         in an intended or reasonably foreseeable manner in that the risks of injury, as

                         defined above, are more dangerous than one would expect when using PPI

                         Products, all as defined at Ohio Rev. Code §§ 2307.75(B)(5).

                  212.     The design of Defendants’ PPI Products did not conform to any applicable public

           or private product standard that was in effect when the PPI Products left the Defendants’ control.




                                                             36


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 213.
              Case:     The PPI Products’
                    1:20-cv-00851-TSB  Docdesigns are more
                                           #: 3 Filed:      dangerous
                                                       10/30/20       thanofa72reasonably
                                                                Page: 38         PAGEID prudent
                                                                                          #: 477

           consumer would expect when used in their intended or reasonably foreseeable manner. The PPI

           Products are more dangerous than Plaintiff expected.

                  214.    The intended or actual utility of PPI Products is not of such benefit to justify the

           risk of kidney injury that may be irreversible, permanently disabling and life-threatening.

                  215.    At the time the PPI Products left Defendants’ control, it was both technically and

           economically feasible to have an alternative design that would not have caused kidney injuries

           that may be irreversible, permanently disabling and life-threatening, or an alternative design

           that would have substantially reduced the risk of these injuries.

                  216.    It was both technically and economically feasible to provide a safer alternative

           product that would have prevented the harm suffered by Plaintiff.

                  217.    Defendants’ conduct was extreme and outrageous. Defendants risked the lives

           of consumers and users of their products, including Plaintiff, with the knowledge of the safety

           and efficacy problems and suppressed this knowledge from Plaintiff, the medical community

           and the general public. Defendants made conscious decisions not to warn or inform the

           unsuspecting consuming public. Defendants’ outrageous conduct warrants an award of punitive

           damages.

                  218.    The unreasonably dangerous nature of Defendants’ PPI Products caused serious

           harm to Plaintiff.

                  219.    Defendants’ PPI Products are defective in their design which renders the PPI

           Products dangerous to consumers, including Plaintiff, when used as intended or as reasonably

           foreseeable to Defendants.

                  220.    The design defects render the PPI Products more dangerous than other products

           used for the same intended purpose, and cause an unreasonable increased risk of harm.

                  221.    The PPI Products’ design is defective and unsafe, and Defendants knew or had

           reason to know that the PPI Products were defective and unsafe in their design when used as

                                                            37


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           instructed and in a foreseeable Doc
              Case: 1:20-cv-00851-TSB      manner
                                               #: 3for the treatment
                                                    Filed: 10/30/20 of peptic
                                                                     Page: 39disorders by consumers,
                                                                              of 72 PAGEID   #: 478

           including the Plaintiff.

                     222.   The nature and magnitude of the risk of harm associated with the design of the

           PPI Products, including the risk of kidney injury that may lead to permanently disabling and

           life threatening or life-ending conditions, was high in light of the intended and reasonably

           foreseeable use of PPI Products by patients for treatment of peptic disorders.

                     223.   Users of PPI Products would not be aware of the risks of kidney injuries

           associated with either the defective design or warnings associated with PPI Products through

           warnings, general knowledge or otherwise, and Plaintiff was specifically unaware of these risks,

           and would not be expected to be aware of these risks.

                     224.   The intended or actual utility and benefit of the PPI Products does not justify the

           risk of kidney injuries that may be irreversible, permanently disabling, life-threatening or life-

           ending.

                     225.   The design of the PPI Products was negligently formulated by the Defendants in

           disregard of the known risk of kidney injury.

                     226.   The warnings and instructions for use accompanying the PPI Products were

           negligently formulated by the Defendants in disregard of the known risk of kidney injury.

                     227.   The warnings and instructions for use accompanying the PPI Products were

           negligently formulated by the Defendants in disregard of the known risk of rebound acid

           hypersecretion.

                     228.   The defects in design and warnings caused and/or increased the risk of harm of

           Plaintiff’s injuries and damages.

                     229.   The Defendants failed to provide an adequate warning as to the risks of PPI

           Products and for this reason Defendants may not claim that PPI Products are not defective in

           design or formulation, though it is unsafe, as contemplated under Ohio Rev. Code §§

           2307.75(D).

                                                             38


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 230.
              Case:     As a direct andDoc
                    1:20-cv-00851-TSB   proximate   result
                                           #: 3 Filed:     of Plaintiff’s
                                                       10/30/20  Page: 40use  of PPI
                                                                           of 72     Products
                                                                                 PAGEID       as
                                                                                         #: 479

           manufactured, designed, sold, supplied and introduced into the stream of commerce by

           Defendants, Plaintiff suffered harm, damages and economic loss and will continue to suffer

           such harm, as set forth in the Ohio Revised Code, including but not limited to Ohio Rev. Code

           § 2307.73(A).

                   231.    As a direct and proximate result of the foregoing, Plaintiff is entitled to damages

           pursuant to the Ohio Rev. Code §§ 2307.71-.80, including but not necessarily limited to Ohio

           Rev. Code §§ 2307.72(A). Further, Defendants’ actions and omissions as identified in this

           Complaint constitute a flagrant disregard for human life, so as to warrant the imposition of

           punitive damages under the common law and/or Ohio Rev. Code §§ 2307.71-.80, as set forth at

           Ohio Rev. Code §§ 2307.72(B).

                   232.    Additionally, as a direct and proximate result of the foregoing, Defendants’

           defective design, manufacturing defect and inadequate warnings on the PPI Products were acts

           that amount to willful, wanton and/or reckless conduct by Defendants.

                   233.    The defective nature of the PPI Products was a substantial factor in causing

           Plaintiff’s injuries.

                   234.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                   235.    Defendants’ conduct, as described herein, was extreme and outrageous.

                   236.    Defendants risked the lives of the consumers and users of their products,

           including Plaintiff, with knowledge of the safety and efficacy problems with their drugs and

           suppressed this knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare

           providers. Defendants made conscious decisions not to redesign, re-label, warn or inform the



                                                            39


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           unsuspecting consuming public. Doc
              Case: 1:20-cv-00851-TSB     Defendants’ outrageous
                                              #: 3 Filed:        conduct
                                                          10/30/20 Page:warrants
                                                                         41 of 72an PAGEID
                                                                                    award of punitive
                                                                                              #: 480

           damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                            COUNT III
                            STRICT PRODUCT LIABILITY – FAILURE TO WARN


                  237.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  238.    Defendants manufactured, distributed and/or sold the PPI Products that were

           dangerous and presented a high risk of serious kidney and related personal injuries when used

           as intended or in foreseeable way, notwithstanding the Defendants' knowledge of an increased

           risk of such injuries, they failed to adequately warn consumers and/or their health care providers

           of such risks, as defined at Ohio Rev. Code §§ 2307.76(A)(1)(a) – (b).

                  239.    In addition to, or in the alternative, the PPI Products manufactured and supplied

           by Defendants were defective due to inadequate post-marketing warning or instructions since,

           after Defendants knew or should have known of the risk of serious bodily harm as a result of

           PPI Products, Defendants failed to provide an adequate warning to consumers and/or their

           healthcare providers of the product, knowing the product could cause serious injury, as defined

           at Ohio Rev. Code §§ 2307.76(A)(2)(a) – (b).

                  240.    Defendants had a duty to warn Plaintiff and their healthcare providers regarding

           the risks associated with ingesting PPI Products and failed to warn of the risk of kidney injuries

           that may be irreversible, permanently disabling and life-threatening.



                                                             40


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 241.
              Case:     Defendants knew,Doc
                    1:20-cv-00851-TSB   or in#:
                                             the3exercise of reasonable
                                                  Filed: 10/30/20  Page:care
                                                                           42should
                                                                              of 72have known,#:about
                                                                                    PAGEID       481

           the risk of kidney injuries that may be irreversible, permanently disabling and life-threatening

           that are associated with use of their PPI Products.

                  242.    Defendants failed to provide adequate warnings or instructions that a

           manufacturer exercising reasonable care would have provided concerning the risk of kidney

           injury that may be irreversible, permanently disabling and life-threatening in light of the

           likelihood that the PPI Products would cause these injuries.

                  243.    The risks of PPI Products were not open and obvious, as defined at Ohio Rev.

           Code Code §§ 2307.76(B).

                  244.    Defendants failed to update warnings based on information received from

           surveillance and research conducted after their PPI Products were first approved by the FDA

           and marketed, sold and used in the United States and throughout the world.

                  245.    A manufacturer exercising reasonable care would have updated its warnings on

           the basis of reports of injuries to individuals using PPI Products after FDA approval.

                  246.    When it left Defendants’ control, the PPI Products were defective and

           unreasonably dangerous for failing to warn of the risk of kidney injury that may be irreversible,

           permanently disabling and life-threatening.

                  247.    When it left Defendants’ control, the PPI Products were defective and

           unreasonably dangerous for failing to warn of the risk of rebound acid hypersecretion that would

           assist healthcare providers and/or patients who suffer from this after ceasing use of PPI

           Products.

                  248.    Plaintiff used the PPI Products for their approved purpose and in a manner

           normally intended and reasonably foreseeable by the Defendants.

                  249.    Plaintiff and/or Plaintiff’s healthcare providers could not, by the exercise of

           reasonable care, have discovered the defects or perceived the danger of PPI Products because

           the risks were not open or obvious.

                                                           41


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 250.
              Case:     Defendants, as theDoc
                    1:20-cv-00851-TSB      manufacturers
                                              #: 3 Filed: and distributors
                                                          10/30/20   Page:of43theofPPI
                                                                                    72 Products,
                                                                                        PAGEIDare   held
                                                                                                 #: 482

           to the level of knowledge of an expert in the field.

                   251.    The warnings that were given by Defendants were not accurate or clear, and were

           false and ambiguous.

                   252.    The warnings that were given by the Defendants failed to properly warn Plaintiff

           and/or Plaintiff’s healthcare providers of the risks associated with the PPI Products, subjecting

           Plaintiff to risks that exceeded the benefits to the Plaintiff. Plaintiff, individually and/or Plaintiff

           through their healthcare providers, reasonably relied upon the skill, superior knowledge and

           judgment of the Defendants.

                   253.    Defendants had a continuing duty to warn Plaintiff and/or Plaintiff’s healthcare

           providers of the dangers associated with their PPI Products.

                   254.    Had Plaintiff and/or his healthcare providers received adequate warnings

           regarding the risks associated with the use of PPI Products, they would not have used them or

           they would have altered the frequency or duration of use.

                   255.    Defendants failed to update warnings based on information received after the

           PPI Products entered the market, and continued to market, promote, detail, distribute and sell

           PPI Products without appropriately updated and amended warnings.

                   256.    A manufacturer exercising reasonable and prudent care would have updated

           warnings on the PPI Products on the basis of epidemiology studies and/or reports of injuries to

           individuals using PPI Products after FDA approval.

                   257.    Plaintiff and his healthcare providers were led to believe, through Defendants’

           use of aggressive and pervasive marketing, promotion and detailing, that Defendants’ PPI

           Products were safe and effective for treatment of peptic disorders, including GERD, peptic ulcer

           disease and nonsteroidal anti-inflammatory drug induced gastropathy.

                   258.    The warnings and instructions that were given by Defendants to healthcare

           providers were not accurate or clear, and were, in fact, false and misleading.

                                                               42


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 259.
              Case:     The warnings that
                    1:20-cv-00851-TSB  Docwere
                                           #: 3given
                                                Filed: by the Defendants
                                                       10/30/20 Page: 44failed
                                                                         of 72 to properly#: warn
                                                                                PAGEID       483

           physicians and/or other healthcare providers, including those of the Plaintiff, of the risks

           associated with Defendants’ PPI Products, thereby subjecting patients, including the Plaintiff,

           to unreasonable and foreseeable risks that exceeded the purported and marketed benefits of

           Defendants’ PPI Products.

                   260.    Plaintiff’s healthcare providers reasonably relied upon the representations,

           warning and instructions provided by Defendants for use and administration of their PPI

           Products.

                   261.    Had the Plaintiff and/or their healthcare providers received adequate, appropriate

           and correct warnings regarding the risks associated with the use of Defendants’ PPI Products,

           these healthcare providers would not have prescribed, recommended, continued to prescribe or

           continued the recommendation of the PPI Products, or would have altered the duration and

           frequency of use.

                   262.    Defendants’ conduct as described herein was a substantial factor in causing

           Plaintiff’s injuries.

                   263.    As a direct and proximate result of Plaintiff’s use of PPI Products as

           manufactured, designed, sold, supplied and introduced into the stream of commerce by

           Defendants, Plaintiff suffered harm, damages and economic loss and will continue to suffer

           such harm, as set forth in the Ohio Revised Code, including but not limited to Ohio Rev. Code

           § 2307.73(A).

                   264.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                   265.    As a direct and proximate result of the foregoing, Plaintiff is entitled to damages

           pursuant to the Ohio Rev. Code §§ 2307.71-.80, including but not necessarily limited to Ohio

                                                            43


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           Rev. Code1:20-cv-00851-TSB
             Case:   §§ 2307.72(A). Further,
                                       Doc #:Defendants’ actions and
                                              3 Filed: 10/30/20      omissions
                                                                 Page: 45 of 72as PAGEID
                                                                                  identified #:
                                                                                              in 484
                                                                                                  this

           Complaint constitute a flagrant disregard for human life, so as to warrant the imposition of

           punitive damages under the common law and/or Ohio Rev. Code §§ 2307.71-.80, as set forth at

           Ohio Rev. Code §§ 2307.72(B).

                  266.    Additionally, Defendants’ conduct, as described herein, was extreme and

           outrageous. Defendants risked the lives of the consumers and users of their products, including

           Plaintiff, with knowledge of the safety and efficacy problems with their drugs and suppressed

           this knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                      COUNT IV
                                                     NEGLIGENCE

                  267.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  268.    Defendants had a duty to exercise reasonable care in designing, researching,

           manufacturing, marketing, supplying, promoting, packaging, selling and/or distributing their

           PPI Products into the stream of commerce, including a duty to assure that the PPI Products

           would not cause users to suffer unreasonable, dangerous side effects.

                  269.    Defendants failed to exercise ordinary care in the design, research, manufacture,

           labeling, warnings, marketing, promotion, quality assurance, quality control, sale and/or

           distribution of their PPI Products in that Defendants knew or should have known that the drugs


                                                             44


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           could proximately
              Case:          cause Plaintiff’s
                    1:20-cv-00851-TSB    Doc injuries   and/or
                                               #: 3 Filed:     presented
                                                           10/30/20      an 46
                                                                     Page:   unreasonably high #:
                                                                               of 72 PAGEID    risk of
                                                                                                  485

           injury.

                     270.   Defendants, acting by and through their authorized divisions, subsidiaries,

           agents, servants and/or employees, acted with carelessness, recklessness, negligence, gross

           negligence and/or willful, wanton, outrageous and reckless disregard for human life and safety

           in manufacturing, designing, labeling, marketing, distributing, supplying, selling and/or placing

           into the stream of commerce their PPI Products, including but not limited to the following

           particular respects:

                     a. Failing to use due care in design and/or manufacture of the PPI Products so as to

                        avoid the aforementioned risks to individuals;

                     b. Failing to conduct adequate testing, including pre-clinical and clinical testing and

                        post-marketing surveillance to determine the safety of their PPI Products;



                     c. Failing to use reasonable and prudent care so as to conduct sufficient postmarketing

                        pharmacovigilance and pharmacosurveillance;

                     d. Failing to recognize the significance of their own and other testing, and information

                        regarding PPI Products, which testing and information evidenced such products are

                        dangerous and potentially harmful to humans;

                     e. Failing to respond promptly and appropriately to their own and other testing, and

                        information regarding PPI Products, and failing to promptly and adequately warn of

                        the potential for kidney injuries including acute interstitial nephritis, acute kidney

                        injuries and chronic kidney disease, when using their PPI Products;

                     f. Failing to promptly, adequately and appropriately recommend testing and

                        monitoring of patients upon whom PPI Products were used in light of the PPI

                        Products’ dangers and potential harm to humans;



                                                             45


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                g. 1:20-cv-00851-TSB
             Case:  Failing to properly,Doc
                                         appropriately   and adequately
                                            #: 3 Filed: 10/30/20        monitor
                                                                 Page: 47       the post-market
                                                                          of 72 PAGEID   #: 486

                     performance of their PPI Products and such products effects on patients;

                  h. Aggressively promoting, marketing, advertising and/or selling their PPI Products

                     given their knowledge and experience of their PPI Products’ potential harmful

                     effects;

                  i. Failing to use reasonable and prudent care in their statements of the efficacy, safety

                     and risks of using their PPI Products, which were knowingly false and misleading,

                     in order to influence patients, such as the Plaintiff, to use their PPI Products in excess

                     and/or in preference to safer and effective alternative treatments;

                  j. Failing to accompany their PPI Products with proper and/or accurate warnings

                     regarding all possible adverse side effects and risk of kidney injury associated with

                     the use of their PPI Products;

                  k. Failing to accompany their PPI Products with proper and/or accurate warnings

                     regarding all possible adverse side effects and risk of rebound acid hypersecretion

                     associated with the use of their PPI Products;

                  l. Failing to disclose to Plaintiff and/or the medical community their full knowledge

                     and experience regarding the potential dangers and harm associated with use of their

                     PPI Products;

                  m. Failing to disclose to Plaintiff and/or the medical community in an appropriate and

                     timely manner, facts relative to the potential dangers and harm associated with use

                     of their PPI Products;

                  n. Failing to warn Plaintiff and/or Plaintiff’s healthcare providers of the severity and

                     duration of such adverse effects;

                  o. Failing to warn Plaintiff and/or Plaintiff’s healthcare providers prior to actively

                     encouraging the sale of their PPI Products, either directly or indirectly, orally or in

                     writing, about the increased risk of kidney injury;

                                                            46


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                p. 1:20-cv-00851-TSB
             Case:  Placing and/or permitting
                                       Doc #:the placement
                                              3 Filed:       of PPI
                                                       10/30/20     Products
                                                                Page: 48 of 72into the stream
                                                                                 PAGEID        of
                                                                                          #: 487

                     commerce without adequate warnings that they are harmful to humans and/or

                     without properly warning of said products’ dangerousness;

                  q. Failing to withdraw their PPI Products from the market and stream of commerce, or

                     restrict their use and/or warn of such products’ potential dangers, given their

                     knowledge of the dangers and harms associated with use of their PPI Products;

                  r. Failing to respond or react promptly and appropriately to reports of their PPI

                     Products causing harm to patients;

                  s. Disregarding government and/or industry studies, information, documentation and

                     recommendations, consumer complaints and reports and/or other information

                     regarding the hazards of their PPI Products and their potential harm to humans;

                  t. Under-reporting, underestimating and/or downplaying the serious dangers of their

                     PPI Products;

                  u. Failing to exercise reasonable care in informing physicians and healthcare providers

                     using PPI Products about their own knowledge regarding the potential dangers and

                     harm associate with use of their PPI Products;

                  v. Failing to adequately warn Plaintiff and/or Plaintiff’s healthcare providers of the

                     known or reasonably foreseeable danger that Plaintiff would suffer serious injuries

                     or death by ingesting Defendants’ PPI Products;

                  w. Promoting PPI Products in advertisements, websites and other modes of

                     communication aimed at creating and/or increasing user and consumer demand

                     without regard to the dangers and risks associated using PPI Products;

                  x. Failing to conduct and/or respond to post-marketing surveillance of complications

                     and injuries associated with their PPI Products;

                  y. Failing to use due care under the circumstances; and



                                                          47


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 z. 1:20-cv-00851-TSB
              Case:  Other such acts or omissions
                                          Doc #: constituting negligence
                                                  3 Filed: 10/30/20      and49
                                                                     Page:   carelessness as may#:
                                                                               of 72 PAGEID     appear
                                                                                                   488

                      during the course of discovery or at the trial of this matter.

                  271.    Despite the fact that Defendants knew or should have known that the PPI

           Products caused unreasonable, dangerous risk of kidney injury, Defendants continued to market

           the PPI Products to consumers, including the medical community and Plaintiff.

                  272.    Defendants knew or should have known that consumers such as the Plaintiff

           would foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care as

           described herein, including the failure to comply with federal requirements.

                  273.    It was foreseeable to Defendants that Defendants’ PPI Products, as designed and

           marketed, would cause serious injury to consumers, including Plaintiff.

                  274.    Despite the fact that Defendants knew or should have known that their PPI

           Products caused unreasonable risks of harm when used as intended by the Defendants, the

           Defendants continued to advertise, market and sell their PPI Products to patients, including the

           Plaintiff and healthcare providers.

                  275.    As a direct and proximate result of Defendants’ negligence, Plaintiff suffered

           serious physical injury, harm, damages and economic loss and will continue to suffer such harm,

           damages and economic loss in the future.

                  276.    Defendants’ knowingly and intentionally defectively designed and provided

           inadequate warnings relating to the design of the PPI Products in willful, wanton and reckless

           disregard for the safety and well-being of all patients and consumers, including the Plaintiff, for

           the purpose of achieving profits and market share over safety.

                  277.    Defendants acted in reckless disregard to public safety and well-being, including

           Plaintiff’s safety and well-being, and with actual knowledge that the PPI Products were unsafe

           for their recommended use for the treatment of peptic disorders, including GERD, peptic ulcer

           disease and nonsteroidal anti-inflammatory drug induced gastropathy.



                                                            48


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 278.
              Case:     Defendants madeDoc
                    1:20-cv-00851-TSB  conscious decisions
                                           #: 3 Filed:     not toPage:
                                                       10/30/20  redesign,
                                                                       50 re-label, warn or #:
                                                                           of 72 PAGEID     inform
                                                                                               489

           the unsuspecting consuming public, Plaintiff, and/or Plaintiff’s healthcare providers concerning

           the dangers of PPI Products, and consciously decided to aggressively market and sell their PPI

           Products, putting economic, financial and market share advantage over safety and efficacy

           considerations.

                  279.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  280.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                   COUNT V
                                               NEGLIGENCE PER SE

                  281.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  282.    Defendants violated the Federal Food, Drug and Cosmetic Act 21 U.S.C. §301,

           et seq., and regulations as described herein, including but not limited to 21 U.S.C. §352, 21,


                                                             49


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           CFR § 201.5,
             Case:      21 CFR § 201.56, Doc
                   1:20-cv-00851-TSB     21 CFR
                                             #: 3§ Filed:
                                                   201.57,10/30/20
                                                           21 CFR §Page:
                                                                    201.66,
                                                                         5121
                                                                            of CFR § 210.1, 21
                                                                               72 PAGEID     #: CFR
                                                                                                490

           § 210.122, 21 CFR § 211.165, 21 CFR § 211.198, 21 CFR § 310.303, 21 CFR §310.305, 21

           CFR § 314.80, and 21 CFR § 312.32.

                  283.    These statutes and regulations are aimed at preserving the health and safety of

           Plaintiff and the general public.

                  284.    Defendants’ acts were the proximate cause and/or a substantial factor in bringing

           about the harm to the Plaintiff as alleged herein.

                  285.    Plaintiff is among the class of individuals that these statutes and regulations were

           designed to protect.

                  286.    Plaintiff’s injuries are the type that these federal statutes and regulations were

           intended to prevent.

                  287.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  288.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.




                                                            50


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
              Case: 1:20-cv-00851-TSB Doc #: 3COUNT    VI
                                               Filed: 10/30/20 Page: 52 of 72 PAGEID #: 491
                                 NEGLIGENCE – FAILURE TO TEST

                   289.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                   290.   At all times relevant, Defendants had a duty to Plaintiff to test the PPI Products

           so that they were reasonably safe for their foreseeable use, including a duty to conduct proper

           safety studies and to take all reasonable steps necessary to ensure their drugs were not

           unreasonably dangerous to its consumers and users.

                   291.   Defendants did not perform adequate testing on the PPI Products, which were

           defectively designed, formulated, tested, manufactured, inspected, distributed, marketed,

           supplied and/or sold to Plaintiff.

                   292.   Defendants also failed to properly and adequately test the PPI Products to

           discover their potential for causing deleterious, permanent, and profound injuries to the

           Plaintiff.

                   293.   Defendants failed to properly and adequately analyze the data resulting from pre-

           marketing tests of PPI products.

                   294.   Additionally, Defendants failed to conduct adequate and sufficient post-market

           testing and surveillance of PPI Products.

                   295.   Through the formulating of the PPI Products, and before the initiation of the

           drugs’ mass manufacture, Defendants knew or should have known in the exercise of ordinary

           care that the chemical reactions inherent to PPI Products’ mechanism of action would present a

           health hazard to potential users such as the Plaintiff named herein.

                   296.   Adequate testing would have revealed the serious injuries, including but not

           limited to renal injury and/or failure caused by the use of the PPI Products.


                                                             51


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 297.
              Case:     The dangers presented
                    1:20-cv-00851-TSB    Doc by  theFiled:
                                              #: 3   PPI Products arePage:
                                                           10/30/20   so great
                                                                            53that reasonable
                                                                                of 72  PAGEID healthcare
                                                                                                 #: 492

           professionals would not prescribe their use if they knew of the risks.

                  298.     Defendants knew or reasonably should have known that Plaintiff would

           foreseeably suffer economic damages and/or injuries and/or be at an increased risk of suffering

           damages and injuries as a result of their failure to exercise ordinary care in the design of the PPI

           Products by failing to conduct appropriate testing.

                  299.     Defendants are strictly liable for the Plaintiff’s injuries resulting from the

           Defendants’ failure to test their PPI Products.

                  300.     As a direct and proximate result of Defendants’ wrongful actions and failure to

           test, the Plaintiff suffered from significant pain; suffering; permanent, profound and debilitating

           conditions including but not limited to renal failure and renal injuries and economic damages

           incurred through the treatment for the renal failure and renal injuries caused by PPI Product use.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                         COUNT VII
                  STRICT PRODUCTS LIABILTY DUE TO NON CONFORMANCE WITH
                          REPRESENTATIONS PURSUANT TO R.C. 2307.77


                  301.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  302.     Defendants are the manufacturers, designers, distributors, sellers and/or

           suppliers of PPI Products and made representations regarding the character or quality of PPI

           Products including but not limited to the fact that PPI Products were safe and effective in its

           ordinary use.


                                                             52


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 303.
              Case:     The PPI ProductsDoc
                    1:20-cv-00851-TSB    manufactured
                                            #: 3 Filed:and suppliedPage:
                                                        10/30/20    by Defendants
                                                                         54 of 72 were defective
                                                                                  PAGEID   #: 493in

           that, when it left the hands of Defendants, they did not conform to representations made by

           Defendants concerning the product, as defined at Ohio Rev. Code §§ 2307.77.

                  304.     These material misrepresentations made by the Defendants were false.

                  305.     Plaintiff justifiably relied upon Defendants’ representations regarding PPI

           Products.

                  306.     Upon information and belief, the warnings provided to those who chose to use

           the PPI Products, including the Plaintiff were not adequate, as defined at Ohio Rev. Code §§

           2307.76(C).

                  307.     As a direct and proximate result of Plaintiff’s use of PPI Products as

           manufactured, designed, sold, supplied and introduced into the stream of commerce by

           Defendants, Plaintiff suffered harm, damages and economic loss and will continue to suffer

           such harm, as set forth in the Ohio Revised Code, including but not limited to Ohio Rev. Code

           § 2307.73(A).

                  308.     As a direct and proximate result of the foregoing, Plaintiff are entitled to

           damages pursuant to the Ohio Rev. Code §§ 2307.71-.80, including but not necessarily limited

           to Ohio Rev. Code §§ 2307.72(A). Further, Defendants’ actions and omissions as identified in

           this Complaint constitute a flagrant disregard for human life, so as to warrant the imposition of

           punitive damages under the common law and/or Ohio Rev. Code §§ 2307.71-.80, as set forth at

           Ohio Rev. Code §§ 2307.72(B).

                  309.     Further, as a direct and proximate result of Defendants’ wrongful actions and

           failure to test, Plaintiff suffered from significant pain; suffering; permanent, profound and

           debilitating conditions including but not limited to renal failure and renal injuries; and economic

           damages incurred through the treatment for the renal failure and renal injuries caused by PPI

           Product use.



                                                            53


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 WHEREFORE,
              Case:             PlaintiffDoc
                    1:20-cv-00851-TSB     demands  judgment
                                             #: 3 Filed:      against
                                                         10/30/20     Defendants
                                                                   Page: 55 of 72for compensatory,
                                                                                   PAGEID  #: 494

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                               COUNT VIII
                                       BREACH OF EXPRESS WARRANTY

                     310.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                     311.   Defendants expressly warranted that their PPI Products were safe and effective

           to members of the consuming public, including Plaintiff.

                     312.   Defendants expressly warranted that their PPI Products were safe and effective

           products for use by members of the consuming public, including the Plaintiff, for the treatment

           of peptic disorders and did not disclose the material risks that their PPI Products could cause

           serious kidney injury that may be irreversible, permanently disabling and life-threatening. The

           representations were not justified by the performance of the PPI Products.

                     313.   Defendants expressly warranted that their PPI Products were safe and effective

           to use.

                     314.   Defendants expressly represented to Plaintiff, Plaintiff’s physicians, healthcare

           providers and/or the FDA that their PPI Products were safe and fit for use for the intended

           purpose, that they were of merchantable quality, that they did not produce any dangerous side

           effects in excess of those risks associated with other forms of treatment for peptic disorders,

           including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory drug induced

           gastropathy, that the side effects they did produce were accurately reflected in the warnings,

           and that they were adequately tested and fit for their intended use.




                                                             54


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 315.
              Case:     Defendants knewDoc
                    1:20-cv-00851-TSB  or should have 10/30/20
                                           #: 3 Filed: known that, in fact,
                                                                Page:   56 said
                                                                            of 72representations
                                                                                   PAGEID #: 495 and

           warranties were false, misleading and untrue in that their PPI Products were not safe and fit for

           the use intended, and, in fact, produced serious injuries to the users that were not accurately

           identified and represented by Defendants.

                   316.    Plaintiff and/or their healthcare providers reasonably relied on Defendants’

           express representations.

                   317.    Defendants’ PPI Products do not conform to these express representations

           because they are not safe and have serious side effects, including kidney injuries and in some

           cases, death.

                   318.    Defendants breached their express warranty in one or more of the following

           ways:

                      a. PPI Products, as designed, manufactured, sold and/or supplied by the

                           Defendants, were defectively designed and placed in to the stream of commerce

                           by Defendants in a defective and unreasonably dangerous condition;

                      b. Defendants failed to warn and/or place adequate warnings and instructions on

                           their PPI Products;

                      c. Defendants failed to adequately test their PPI Products; and,

                      d. Defendants failed to provide timely and adequate post-marketing warnings and

                           instructions after they knew the risk of injury from PPI Products.

                   319.    Defendants made statements, affirmations and representations of fact concerning

           their PPI Products through their advertisements, educational campaigns and multi-platform

           marketing and promotional initiatives directed at consumers, patients and healthcare providers

           promoting unnecessary and dangerous use and overuse of their PPI Products.

                   320.    Defendants’ statements, affirmations and representations of fact did reach the

           Plaintiff, and formed a “basis of the bargain” for the Plaintiff’s decision to purchase or accept

           the prescription of PPI Products.

                                                            55


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 321.
              Case:     Defendants did not
                    1:20-cv-00851-TSB   Docdisclose material
                                              #: 3 Filed:    risk of Page:
                                                          10/30/20   kidney57
                                                                            injuries
                                                                               of 72alleged
                                                                                     PAGEID herein that
                                                                                               #: 496

           PPI Products caused.

                  322.    Defendants’ representations concerning the safety and efficacy of their PPI

           Products were not justified by their performance or benefits.

                  323.    Defendants expressly warranted that PPI Products were safe and effective for

           treatment of peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-

           inflammatory drug induced gastropathy. In fact, Defendants, through their advertisements,

           promoted use of PPI Products for ongoing and daily use. Their PPI Products did not conform to

           Defendants’ representations, statements and/or affirmations of fact in terms of the express

           warranties made to consumers and patients concerning the drugs’ safety and efficacy as

           formulated for use.

                  324.    Plaintiff reasonably and justifiably relied upon Defendants’ representations,

           statements and/or affirmations of fact that their PPI Products were safe and effective when the

           Plaintiff chose to purchase, use and continue to use them.

                  325.    Plaintiff was unskilled in the research, design and manufacture of medical drugs

           and pharmaceutical products, including Defendants’ PPI Products, and reasonably and

           justifiably relied entirely on the skill, judgment and express warranty of the Defendants in the

           choosing to use Defendants’ PPI Products.

                  326.    Defendants herein breached the aforesaid express warranties as their PPI

           Products were defective.

                  327.    Plaintiff’s injuries were the direct and proximate result of Defendants’ breach of

           their express warranty.

                  328.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                                                           56


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 329.
              Case:     Defendants’ conduct,
                    1:20-cv-00851-TSB  Doc #:as3 Filed:
                                                 described  herein,Page:
                                                        10/30/20     was 58
                                                                          extreme and outrageous.
                                                                            of 72 PAGEID  #: 497

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                               COUNT IX
                                      BREACH OF IMPLIED WARRANTY

                  330.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  331.    At the time Defendants marketed, distributed and sold their PPI Products to

                  Plaintiff, Defendants warranted that they were merchantable and fit for the ordinary

           purposes for which it was intended.

                  332.    Members of the consuming public, including consumers such as Plaintiff, were

           intended third party beneficiaries of the warranty.

                  333.    The PPI Products were not merchantable and fit for their ordinary purpose,

           because they have a propensity to lead to the serious personal injuries described in this

           Complaint.

                  334.    Plaintiff reasonably relied on Defendants’ representations that the PPI Products

           were safe and free of defects and were a safe means of managing and treating symptoms




                                                             57


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           associated with peptic disorders,Doc
              Case: 1:20-cv-00851-TSB        including GERD,
                                                 #: 3 Filed:   peptic ulcer
                                                             10/30/20  Page:disease
                                                                              59 of and
                                                                                    72 nonsteroidal
                                                                                        PAGEID #: anti-
                                                                                                    498

           inflammatory drug-induced gastropathy.

                   335.    At all relevant times hereto, Defendants knew or had reason to know of the

           purpose for and manner in which users of PPI Products, including Plaintiff, were using the PPI

           Products, and those users were relying on Defendants’ promotional and advertising materials in

           their selection of the product for that particular use.

                   336.    Through aggressive healthcare provider promotion and patient advertising,

           educational, informational and marketing campaigns, Defendants participated in the selection

           of their PPI Products by healthcare providers, patients and consumers.

                   337.    At all relevant times hereto, Defendants’ PPI Products did not have the requisite

           clinical safety or efficacy profiles to be deemed fit for the particular purpose of treating peptic

           disorders, including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory drug

           induced gastropathy.

                   338.    Defendants’ PPI Products did not conform to this implied warranty of fitness for

           the use in treating peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-

           inflammatory drug induced gastropathy.

                   339.    Plaintiff was unskilled in the research, design and manufacture of medical drugs

           and pharmaceutical products, including PPI Products, and reasonably and justifiably relied

           entirely on the skill, judgment and warranty of the Defendants in the choice to use Defendants’

           PPI Products.

                   340.    The PPI Products were neither safe nor fit for their intended use nor of

           merchantable quality, as warranted by Defendants to the Plaintiff, in that PPI Products pose a

           dangerous risk when used as intended to cause serious kidney injuries.

                   341.    Defendants’ breach of the implied warranty of merchantability was the direct

           and proximate cause of Plaintiff’s injuries.



                                                             58


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 342.
              Case:     As a result of theDoc
                    1:20-cv-00851-TSB      foregoing acts and
                                               #: 3 Filed:    omissions,
                                                           10/30/20 Page:Plaintiff
                                                                           60 of 72wasPAGEID
                                                                                       caused to#:suffer
                                                                                                   499

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  343.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                COUNT X
                                      NEGLIGENT MISREPRESENTATION

                  344.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                  345.    From the time Defendants’ PPI Products were first tested, studied, researched,

           evaluated, endorsed, manufactured, marketed and distributed, and up to the present, Defendants

           made misrepresentations to Plaintiff, Plaintiff’s physicians and the general public, including but

           not limited to the misrepresentation that PPI Products were safe and effective for the treatment

           of peptic disorders, including GERD, peptic ulcer disease and nonsteroidal anti-inflammatory

           drug induced gastropathy. At all times mentioned, Defendants conducted sales and marketing

           campaigns to promote the sale, use and overuse of their PPI Products and willfully deceived


                                                             59


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           Plaintiff,
              Case:Plaintiff’s physicians and
                      1:20-cv-00851-TSB    Docthe#:general public
                                                    3 Filed:      as to the
                                                             10/30/20       health
                                                                         Page:   61risks andPAGEID
                                                                                     of 72   consequences of
                                                                                                     #: 500

           the use of PPI Products.

                  346.    Defendants had a duty to ensure that the representations they made about their

           PPI Products were true and complete when made. Defendants made the foregoing representation

           without any reasonable ground for believing them to be true.

                  347.    At all relevant times hereto, Defendants conducted sales and marketing

           campaigns to promote the sale of their PPI Products and deceived patients, consumers,

           physicians and healthcare providers, including the Plaintiff and his healthcare providers, as to

           the health risks and consequences of the use of their PPI Products.

                  348.    The Defendants made these false and misleading representations without any

           reasonable ground for believing them to be true concerning the safety and efficacy of PPI

           Products for treatment of peptic disorders, including GERD, peptic ulcer disease and

           nonsteroidal anti-inflammatory drug-induced gastropathy.

                  349.    These representations were made directly by Defendants, their sales

           representatives and other authorized agents of the Defendants to physicians and other healthcare

           providers; in television media directed towards the general public; in publications, the popular

           press, and other written materials which were directed to physicians, patients, consumers and

           the general public; and on Internet websites and applications directed to consumers and

           physicians, including the Plaintiff, with the intention of inducing and influencing the demands

           for, as well as the ultimate prescription, purchase and use of their PPI Products.

                  350.    The representations by the Defendants were in fact false, in that their PPI

           Products are not safe, fit and/or effective for human consumption as labeled, using PPIs

           Products is hazardous to consumers’ health, and PPI Products have a serious propensity to cause

           serious injuries to users, including but not limited to the kidney and related personal injuries

           suffered by Plaintiff.



                                                            60


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 351.
              Case:     The foregoing representations
                    1:20-cv-00851-TSB                 by Defendants,
                                         Doc #: 3 Filed:             and each
                                                          10/30/20 Page:   62 of
                                                                              of them, were made
                                                                                  72 PAGEID      with
                                                                                              #: 501

           the intention of inducing reliance and the prescription, purchase and use of PPI Products.

                  352.    In reliance on the misrepresentations by the Defendants, Plaintiff was induced to

           purchase and use PPI Products. If Plaintiff had known the truth and the facts concealed by the

           Defendants, Plaintiff would not have used the PPI Products or would have used far fewer PPI

           Products. The reliance of Plaintiff upon Defendants’ misrepresentations was justified because

           such misrepresentations were made and conducted by individuals and entities that were in a

           position to know all of the facts.

                  353.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  354.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                           COUNT XI
                            FRAUD AND FRAUDULENT MISREPRESENTATION


                  355. Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the



                                                           61


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           broadest
              Case:sense, pursuant to all Doc
                    1:20-cv-00851-TSB     laws #:
                                               that may apply
                                                  3 Filed:      according
                                                           10/30/20 Page:to63choice
                                                                              of 72 ofPAGEID
                                                                                       law principles,
                                                                                              #: 502

           including the law of the Plaintiff’s resident State.

                  356. Defendants fraudulently represented to the medical and healthcare community,

           patients, consumers and the general public, including the Plaintiff, that their PPI Products had

           been adequately tested, were safe for treatment of peptic disorders, including GERD, peptic

           ulcer disease and nonsteroidal anti-inflammatory drug induced gastropathy, and were

           accompanied by adequate warnings.

                  357. Defendants widely advertised, marketed and promoted their PPI Products as safe

           and effective medications for the treatment of peptic disorders, including GERD, peptic ulcer

           disease and nonsteroidal anti-inflammatory drug induced gastropathy, and widely advertised,

           marketed and promoted PPIs as a safe for daily and extended use.

                  358. These representations were made by the Defendants with the intent of deceiving

           the medical and healthcare community, patients, consumers, the general public and the Plaintiff,

           with the intent of inducing the prescription and use of their PPI Products in circumstances that

           the Defendants knew were dangerous, unsafe and created a high risk of harm.

                  359. These representations made by Defendants were false and misleading.

                  360. Defendants knew these representations to be false when made and willfully,

           wantonly and recklessly disregarded whether the representations were true.

                  361. Defendants’ conduct evinced a callous, reckless, willful, depraved indifference to

           the health, safety and welfare of the Plaintiff.

                  362. At the time the Defendants made aforesaid representations, Plaintiff used

           Defendants’ PPI Products and was unaware of the falsity of the representations and reasonably

           believed them to be true.

                  363. In reliance on Defendants’ misrepresentations, Plaintiff was induced to and did

           use Defendants’ PPI Products, thereby sustaining severe and permanent personal injuries,



                                                              62


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           and/or being
              Case:     at an increased riskDoc
                     1:20-cv-00851-TSB       of sustaining
                                                #: 3 Filed:severe and Page:
                                                            10/30/20  permanent personal
                                                                            64 of        injuries#:in503
                                                                                  72 PAGEID           the

           future.

                     364. Defendants knew or should have known that their PPI Products had not been

           sufficiently tested, were defective in nature and/or lacked adequate and/or sufficient warnings.

                     365. Defendants knew or should have known that their PPI Products had a potential to

           cause severe and grievous injury to the users of said product, and that they were inherently

           dangerous in a manner that exceeded any purported, inaccurate and/or down-played warnings.

                     366. As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                     367. Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

                     WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                  COUNT XII
                                               GROSS NEGLIGENCE


                     368.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.

                                                             63


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 369.
              Case:     The wrong done by
                    1:20-cv-00851-TSB     the#:Defendants
                                        Doc               was aggravated
                                                3 Filed: 10/30/20 Page: by
                                                                         65the kindPAGEID
                                                                            of 72   of malice,#:fraud,
                                                                                                  504

           reckless disregard for the rights of others, the public and the Plaintiff and conduct for which the

           law allows the imposition of exemplary damages, in that the Defendants’ conduct:

                      a. when viewed objectively from Defendants’ standpoint at the time of the conduct,

                          involved an extreme degree of risk, considering the probability and magnitude

                          of the potential harm to others, and Defendants were actually, subjectively aware

                          of the risk involved, but nevertheless proceeded with conscious indifference to

                          the rights, safety, or welfare of others; or

                      b. Defendants made a material representation that was false, knowing that it was

                          false or with reckless disregard as to its truth and as a positive assertion, with the

                          intent that the representation be acted on by Plaintiff, and Plaintiff relied on the

                          representation and suffered injury as a result of this reliance.

                  370.    Plaintiff, therefore, seeks exemplary damages in an amount within the

           jurisdictional limits of the court. Plaintiff also alleges that the acts and omissions of Defendants,

           whether taken singularly or in combination with others, constitute gross negligence which

           proximately caused the injuries to Plaintiff. In that regard, Plaintiff seeks exemplary damages

           in an amount which would punish such Defendants for their conduct and which would deter

           other manufacturers from engaging in such misconduct in the future.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                                COUNT XIII
                                         FRAUDULENT CONCEALMENT

                  371.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the




                                                             64


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           broadest
              Case:sense, pursuant to all Doc
                    1:20-cv-00851-TSB     laws #:
                                               that may apply
                                                  3 Filed:      according
                                                           10/30/20 Page:to66choice
                                                                              of 72 ofPAGEID
                                                                                       law principles,
                                                                                              #: 505

           including the law of the Plaintiff’s resident State.

                  372.    Prior to Plaintiff’s use of Defendants’ PPI Products and, during the period in

           which Plaintiff actually used Defendants’ PPI Products, Defendants fraudulently suppressed

           material information regarding the safety and efficacy of their PPI Products, including

           information regarding adverse events, pre and post marketing injuries, and epidemiological

           studies indicating unreasonable risks associated with using PPI Products.

                  373.    Furthermore, Defendants fraudulently concealed the safety information about

           the use of their PPI Products. As described herein, Defendants’ PPI Products present high risk

           of kidney injuries not present in other methods and drugs for the treatment of peptic disorders.

                  374.    These representations and omissions were made by said Defendants with the

           intent of defrauding and deceiving the Plaintiff, the public in general, and the medical and

           healthcare community in particular, and were made with the intent of inducing the public in

           general, and the medical and healthcare community in particular, to recommend, prescribe,

           dispense and/or purchase their PPI Products, all of which evinced a callous, reckless, willful,

           depraved indifference to the health, safety and welfare of the Plaintiff herein.

                  375.    At the time the aforesaid representations and omissions were made by the

           Defendants, and at the time the Plaintiff used Defendants’ PPI Products, the Plaintiff was

           unaware of the falsity of said representations and reasonably believed them to be true.

                  376.    Defendants fraudulently concealed the safety issues associated with PPI use to

           induce Plaintiff to purchase and use, and physicians to prescribe and/or recommend their PPI

           Products.

                  377.    Plaintiff and/or his healthcare providers reasonably relied on Defendants’

           omissions and representations in using or prescribing the PPI Products, thereby causing Plaintiff

           to sustain severe and permanent personal injuries. Defendants knew, were aware or should have



                                                             65


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           been aware
              Case:   that their PPI Products
                    1:20-cv-00851-TSB     Dochad
                                              #: 3not been10/30/20
                                                   Filed:  sufficiently tested,
                                                                     Page:   67 were
                                                                                of 72defective
                                                                                      PAGEIDin#:nature
                                                                                                  506

           and/or that their PPI Products lacked adequate and/or sufficient warnings.

                  378.    Defendants knew or should have known that their PPI Products had a potential

           to cause severe and grievous injury to the users of said product, and that they were inherently

           dangerous in a manner that exceeded any purported, inaccurate and/or down-played warnings.

                  379.    Defendants had a duty to provide consumers, patients and healthcare providers

           with full, complete, accurate and truthful information concerning their PPI Products, including

           the appropriate use of the product.

                  380.    Defendants also had a duty to disclose material information about serious side

           effects to consumers such as Plaintiff.

                  381.    By virtue of Defendants’ omissions and partial disclosures about the

           medications, in which Defendants touted their PPI Products as a safe and effective medication,

           Defendants had a duty to disclose all facts about the risks associated with use of the medication,

           including the risks described in this Complaint.

                  382.    Plaintiff and/or Plaintiff’s healthcare providers reasonably relied on these

           material misrepresentations and omissions when deciding to prescribe, recommend, purchase

           and/or consume Defendants’ PPIs Products.

                  383.    Plaintiff’s healthcare providers were not provided the necessary information by

           The Defendants to provide an adequate warning to the Plaintiff.

                  384.    Plaintiff was not provided the necessary information by Defendants to provide

           an adequate warning to the Plaintiff.

                  385.    The PPI Products were improperly marketed to the Plaintiff and/or his healthcare

           providers as the Defendants did not provide proper instructions about how to use the medication

           and did not adequately warn about the risks associated with PPI use.

                  386.    Plaintiff would not know, in the exercise of reasonable diligence, that

           Defendants’ statements concerning their PPI Products were knowingly and intentionally false

                                                              66


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
           andCase:
               misleading, or that Defendants
                    1:20-cv-00851-TSB    Doc had
                                              #: 3 not disclosed
                                                   Filed:        material
                                                          10/30/20 Page:facts
                                                                          68 ofand
                                                                                 72information
                                                                                     PAGEID #:to507
                                                                                                 the

           Plaintiff and/or the Plaintiff’s healthcare providers that would have been material to the choice

           of treatment.

                  387.     As a direct and proximate result of Defendants’ malicious and intentional

           concealment of material information from Plaintiff and the Plaintiff’s healthcare providers,

           Defendants caused or contributed to Plaintiff’s injuries.

                  388.     Prior to the Plaintiff’s use of Defendants’ PPI Products and during the period in

           which Plaintiff used Defendants’ PPI Products, Defendants fraudulently suppressed material

           information regarding the safety and efficacy of the drugs, including information regarding

           increased risk of kidney injuries.

                  389.     Had Plaintiff been aware of the hazards associated with the PPI Products,

           Plaintiff would have used a safer alternative treatment for peptic disorders, including GERD,

           peptic ulcer disease and nonsteroidal anti-inflammatory drug induced gastropathy, would not

           have consumed the PPI Products and/or would have reduced the duration or quantity of use.

                  390.     Defendants’ conduct was reckless, willful, wanton, and outrageous, and

           manifested a reckless indifference for the safety and well-being of patients and consumers,

           including the Plaintiff.

                  391.     As a direct and proximate result of Defendants’ intentional and willful fraudulent

           concealment of material facts and information from the Plaintiff and Plaintiff’s healthcare

           providers, Defendants caused, and increased the risk of harm of, the injuries and damages

           suffered by the Plaintiff from the use of Defendants’ PPI Products.

                  392.     Had Plaintiff been aware of the hazards associated with PPI use as concealed by

           Defendants, Plaintiff would have not have accepted PPI treatment and would have accepted a

           safer and more effective alternative.




                                                            67


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 393.
              Case:     Defendants actively
                    1:20-cv-00851-TSB   Docand
                                            #: 3fraudulently concealed
                                                 Filed: 10/30/20 Page:information in Defendants’
                                                                       69 of 72 PAGEID   #: 508

           exclusive possession regarding the hazards associated with their PPI Products for the purpose

           of preventing consumers, such as Plaintiff, from discovering these hazards.

                  394.    Defendants conduct is outrageous and shocks the conscience, and knowingly and

           intentionally placed considerations of financial gain, revenues and profits, market share and

           marketing advantage over patient safety and well-being.

                  395.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

           Defendants’ conduct, as described herein, was extreme and outrageous.

                  Defendants risked the lives of the consumers and users of their products, including

           Plaintiff, with knowledge of the safety and efficacy problems with their drugs and suppressed

           this knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers.

           Defendants made conscious decisions not to redesign, re-label, warn or inform the unsuspecting

           consuming public. Defendants’ outrageous conduct warrants an award of punitive damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants for compensatory,

           treble and punitive damages, together with interest, costs of suit, attorneys' fees and all such

           other relief as the Court deems proper.

                                            COUNT XIV
                             VIOLATION OF CONSUMER PROTECTION LAWS
                                 AND DECEPTIVE TRADE PRACTICES


                  396.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

           though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the

           broadest sense, pursuant to all laws that may apply according to choice of law principles,

           including the law of the Plaintiff’s resident State.


                                                             68


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                 397.
              Case:     Plaintiff used Defendants’
                    1:20-cv-00851-TSB    Doc #: 3 PPI  Products
                                                   Filed:       andPage:
                                                          10/30/20  suffered
                                                                          70 ascertainable
                                                                             of 72 PAGEID  losses as a
                                                                                               #: 509

           result of Defendants’ actions in violation of the consumer protection laws.

                  398.    Defendants have engaged in unfair competition or unfair or deceptive acts or

           trade practices or have made false representations in violation of the consumer protection law,

           Ohio Rev. Code Ann. §§ 1345.01.

                  399.    As a result of the foregoing acts and omissions, Plaintiff was caused to suffer

           serious and dangerous side effects, including serious kidney injuries and other severe and

           personal injuries, which are permanent and lasting in nature, physical pain and mental anguish,

           diminished enjoyment of life and financial expenses for hospitalization and medical care.

                  400.    Defendants’ conduct, as described herein, was extreme and outrageous.

           Defendants risked the lives of the consumers and users of their products, including Plaintiff,

           with knowledge of the safety and efficacy problems with their drugs and suppressed this

           knowledge from the general public, Plaintiff, and/or Plaintiff’s healthcare providers. Defendants

           made conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming

           public. Defendants’ outrageous conduct warrants an award of punitive damages.

           WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble and

           punitive damages, together with interest, costs of suit, attorneys' fees and all such other relief

           as the Court deems proper.

                                               PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff demands judgment against Defendants on each of the above-

           referenced claims and causes of action, jointly and severally, as follows:

                      a. Awarding compensatory damages in excess of $75,000, including, but not

                          limited to pain, suffering, discomfort, physical impairment, emotional distress,

                          loss of enjoyment of life, wrongful death and other noneconomic damages in

                          an amount to be determined at trial of this action;



                                                             69


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                    b. Awarding economic
             Case: 1:20-cv-00851-TSB  Docdamages  in the
                                          #: 3 Filed:    form of medical
                                                       10/30/20  Page: 71expenses, out of pocket
                                                                           of 72 PAGEID     #: 510

                         expenses, lost earnings and other economic damages in an amount to be

                         determined at trial of this action;

                     c. Punitive and/or exemplary damages for the wanton, willful, fraudulent,

                         reckless acts of the Defendants who demonstrated a complete disregard and

                         reckless indifference for the safety and welfare of the general public and

                         Plaintiff in an amount sufficient to punish Defendants and deter future similar

                         conduct;

                     d. Prejudgment interest;

                     e. Post-judgment interest;

                     f. Awarding reasonable attorneys’ fees;

                     g. Awarding the costs of these proceedings; and

                     h. Such other and further relief as this Court deems just and proper.


           Dated: May 30, 2019

                                                         Respectfully submitted,


                                                         /s/ John D. Holschuh, Jr.
                                                         John D. Holschuh, Jr. (0019327)
                                                         Brian P. O’Connor (0086646)
                                                         John D. Holschuh III (0095377)
                                                         SANTEN & HUGHES
                                                         600 Vine Street, Suite 2700
                                                         Cincinnati, Ohio 45202
                                                         (513) 721-4450 (Telephone)
                                                         (513) 852-5994 (Facsimile)
                                                         bpo@santenhughes.com
                                                         jdh@santenhughes.com
                                                         jdhiii@santenhughes.com

                                                 -and-




                                                           70


E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
                                                                          /s/ Paul
                                      Case: 1:20-cv-00851-TSB Doc #: 3 Filed:      J. Pennock
                                                                               10/30/20  Page:(Pro
                                                                                                72 hac vicePAGEID
                                                                                                   of 72    to be filed)
                                                                                                                      #: 511
                                                                          Paul J. Pennock
                                                                          Weitz & Luxenberg P.C.
                                                                          700 Broadway
                                                                          New York, New York 10003
                                                                          Phone: (212) 558-5549
                                                                          Fax: (646)-293-6539
                                                                          ppennock@weitzlux.com


                                                                                ATTORNEYS FOR PLAINTIFF



                                                                         JURY DEMAND

                                         TAKE NOTICE that the Plaintiff hereby demands a trial by jury on all issues triable.


                                                                                 /s/ John D. Holschuh, Jr.
                                                                                 John D. Holschuh Jr. (0019327)




                                   658675.3




                                                                                   71


                        E-FILED 05/30/2019 06:21 PM / CONFIRMATION 850051 / A 1902622 / COMMON PLEAS DIVISION / IFOJ
Powered by TCPDF (www.tcpdf.org)
